UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :   Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :       Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x


              DISCLOSURE STATEMENT FOR CHAPTER 11 PLAN
              OF WANSDOWN PROPERTIES CORPORATION N.V.

THIS IS NOT A SOLICITATION OF ACCEPTANCES OR REJECTIONS OF THE PLAN
FOR WANSDOWN PROPERTIES CORPORATION N.V. ACCEPTANCES OR
REJECTIONS MAY NOT BE SOLICITED UNTIL A DISCLOSURE STATEMENT HAS
BEEN APPROVED BY THE BANKRUPTCY COURT.            THIS DISCLOSURE
STATEMENT IS BEING SUBMITTED TO THE BANKRUPTCY COURT FOR
APPROVAL BUT HAS NOT BEEN APPROVED BY THE BANKRUPTCY COURT. THE
INFORMATION CONTAINED HEREIN IS SUBJECT TO COMPLETION OR
AMENDMENT.




New York, New York
December 2, 2019

                                           RUBIN LLC
                                           Paul A. Rubin
                                           Hanh V. Huynh
                                           345 Seventh Avenue, 21st Floor
                                           New York, New York 10001
                                           Tel: 212.390.8054
                                           Fax: 212.390.8064
                                           prubin@rubinlawllc.com
                                           hhuynh@rubinlawllc.com




                                 1
                                                DISCLAIMER

     THE INFORMATION CONTAINED IN THIS DISCLOSURE STATEMENT (THE
“DISCLOSURE STATEMENT”) IS INCLUDED HEREIN FOR THE PURPOSES OF
SOLICITING ACCEPTANCES OF THE CHAPTER 11 PLAN OF WANSDOWN
PROPERTIES CORPORATION N.V., DATED DECEMBER 2, 2019 (AS THE SAME MAY
BE AMENDED, MODIFIED, OR SUPPLEMENTED FROM TIME TO TIME, THE “PLAN”),
AND MAY NOT BE RELIED UPON FOR ANY PURPOSE OTHER THAN TO DETERMINE
HOW TO VOTE ON THE PLAN. 1 A COPY OF THE PLAN IS ANNEXED HERETO AS
EXHIBIT A. NO SOLICITATION OF VOTES TO ACCEPT OR REJECT THE PLAN MAY
BE MADE EXCEPT PURSUANT TO SECTION 1125 OF THE BANKRUPTCY CODE.

     ALL HOLDERS OF CLAIMS ARE ADVISED AND ENCOURAGED TO READ
THE DISCLOSURE STATEMENT AND THE PLAN IN THEIR ENTIRETY BEFORE
VOTING TO ACCEPT OR REJECT THE PLAN. IN PARTICULAR, ALL HOLDERS OF
CLAIMS SHOULD CAREFULLY READ AND CONSIDER FULLY THE RISK
FACTORS SET FORTH IN SECTION VI (CERTAIN OTHER FACTORS) OF THIS
DISCLOSURE STATEMENT BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.
THE PLAN SUMMARIES AND STATEMENTS MADE IN THIS DISCLOSURE
STATEMENT ARE QUALIFIED IN THEIR ENTIRETY BY REFERENCE TO THE
PLAN AND THE EXHIBITS ANNEXED TO THE PLAN AND THIS DISCLOSURE
STATEMENT.     IN THE EVENT OF ANY CONFLICTS BETWEEN THE
DESCRIPTIONS SET FORTH IN THIS DISCLOSURE STATEMENT AND THE TERMS
OF THE PLAN, THE TERMS OF THE PLAN GOVERN.

     THE DISCLOSURE STATEMENT HAS BEEN PREPARED IN ACCORDANCE WITH
SECTION 1125 OF THE BANKRUPTCY CODE AND BANKRUPTCY RULE 3016(b) AND
NOT NECESSARILY IN ACCORDANCE WITH OTHER NON-BANKRUPTCY LAW.

     CERTAIN STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT,
INCLUDING WITH RESPECT TO PROJECTED CREDITOR RECOVERIES AND OTHER
FORWARD-LOOKING STATEMENTS, ARE BASED ON ESTIMATES AND
ASSUMPTIONS. THERE CAN BE NO ASSURANCE THAT SUCH STATEMENTS WILL
BE REFLECTIVE OF ACTUAL OUTCOMES. FORWARD-LOOKING STATEMENTS ARE
PROVIDED IN THIS DISCLOSURE STATEMENT PURSUANT TO THE SAFE HARBOR
ESTABLISHED UNDER THE PRIVATE SECURITIES LITIGATION REFORM ACT OF 1995
AND SHOULD BE EVALUATED IN THE CONTEXT OF THE ESTIMATES,
ASSUMPTIONS, UNCERTAINTIES, AND RISKS DESCRIBE HEREIN.

     AS TO CONTESTED MATTERS AND OTHER ACTIONS OR THREATENED
ACTIONS, THIS DISCLOSURE STATEMENT WILL NOT CONSTITUTE OR BE
CONSTRUED AS AN ADMISSION OF ANY FACT OR LIABILITY, STIPULATION OR
WAIVER, BUT RATHER AS A STATEMENT MADE IN SETTLEMENT NEGOTIATIONS.
THIS DISCLOSURE STATEMENT ALSO WILL NOT BE CONSTRUED TO BE

1
 Unless otherwise expressly set forth herein, capitalized terms used but not otherwise herein defined have the same
meanings ascribed to such terms in the Plan.




                                                         2
CONCLUSIVE ADVICE ON THE TAX, SECURITIES, OR OTHER LEGAL EFFECTS OF
THE PLAN AS TO HOLDERS OF CLAIMS AGAINST, OR INTERESTS IN, THE DEBTOR
AND DEBTOR IN POSSESSION IN THE DEBTOR’S CHAPTER 11 CASE. THE DEBTOR
URGES EACH HOLDER OF A CLAIM OR INTEREST TO CONSULT WITH ITS OWN
ADVISORS WITH RESPECT TO ANY TAX, SECURITIES, OR OTHER LEGAL EFFECTS
OF THE PLAN ON SUCH HOLDER’S CLAIM OR INTEREST.

     THE STATEMENTS CONTAINED IN THIS DISCLOSURE STATEMENT ARE
MADE AS OF THE DATE HEREOF UNLESS ANOTHER TIME IS SPECIFIED HEREIN,
AND THE DELIVERY OF THIS DISCLOSURE STATEMENT WILL NOT CREATE AN
IMPLICATION THAT THERE HAS BEEN NO CHANGE IN THE INFORMATION STATED
SINCE THE DATE HEREOF.




                                  3
                                                 I.

                                        INTRODUCTION

       On October 8, 2019 (the “Commencement Date”), Wansdown Properties Corporation
N.V. (the “Debtor”) commenced with the United States Bankruptcy Court for the Southern District
of New York (the “Bankruptcy Court”) a voluntary case pursuant to chapter 11 of title 11 of the
United States Code (the “Bankruptcy Code”). The Debtor’s chapter 11 case (the “Chapter 11
Case”) is being administered under the caption In re Wansdown Properties Corporation N.V.,
Case No. 19-13223 (SMB).

       On [ ], 2019, the Bankruptcy Court preliminarily approved this Disclosure Statement as
containing adequate information of a kind and in sufficient detail to enable a hypothetical holder
of an Allowed Claim to make an informed judgment whether to accept or reject the Plan.
APPROVAL OF THIS DISCLOSURE STATEMENT DOES NOT, HOWEVER, CONSTITUTE
A DETERMINATION BY THE BANKRUPTCY COURT AS TO THE FAIRNESS OR MERITS
OF THE PLAN.

        The purpose of this Disclosure Statement is to provide holders of Claims entitled to vote
to accept or reject the Plan with adequate information about (i) the Debtor’s business and certain
historical events, (ii) the Chapter 11 Case, (iii) the Plan, (iv) the rights of holders of Claims and
Interests under the Plan, and (v) other information necessary to enable each Holder of a Claim
entitled to vote on the Plan to make an informed judgment as to whether to vote to accept or reject
the Plan. Holders of Interests are not entitled to vote on the Plan (see discussion at Section V of
the Disclosure statement).

       Pursuant to section 1125 of the Bankruptcy Code, the Debtor submits this Disclosure
Statement to all holders of Claims against the Debtor entitled to vote on the Plan to provide
information in connection with the solicitation of votes to accept or reject the Plan. The Disclosure
Statement is also available to all holders of Claims against and Interests in the Debtor for
informational purposes, including detailing the impact the Plan will have on such holders’ Claims
and Interests. The Disclosure Statement is organized as follows:

       •       Section I includes certain general information.
       •       Section II provides an overview of the Debtor.
       •       Section III sets forth key events leading to the Chapter 11 Case.
       •       Section IV discusses the Chapter 11 Case.
       •       Section V contains a summary of the Plan.
       •       Section VI describes certain risk factors affecting the Debtor.
       •       Section VII discusses certain U.S. federal income tax consequences of the Plan.
       •       Section VIII addresses confirmation of the Plan.
       •       Section IX concludes this Disclosure Statement and recommends that eligible
               creditors vote to accept the Plan.




                                                 4
A.     VOTING PROCEDURES

        As set forth in more detail in Section V.C of this Disclosure Statement, certain holders of
Claims are entitled to vote to accept or reject the Plan. For each holder of a Claim entitled to vote,
the Debtor has enclosed, along with a copy of the Disclosure Statement, among other things, a
ballot and voting instructions regarding how to properly complete the ballot and submit a vote with
respect to the Plan. Holders of more than one Claim will receive an individual ballot for each
Claim. The individual ballots must be used to vote each individual Claim. For detailed voting
instructions, please refer to the specific voting instructions and the ballot enclosed with this
Disclosure Statement.

       All completed ballots must be actually received by the ballot collector at the following
address no later than 5:00 p.m. (Eastern Time) on January 7, 2020 (the “Voting Deadline”).

       Via Regular Mail, Overnight Couriers, or Hand Delivery:

                       Hanh Huynh
                       Rubin LLC
                       345 Seventh Avenue, 21st Floor
                       New York, NY 10001

         If you are holder of a Claim that is entitled to vote on the Plan and you did not receive a
ballot, received a damaged ballot or lost your ballot, or if you have any questions concerning the
Disclosure Statement, the Plan, or the procedures for voting with respect to the Plan, please contact
Hanh V. Huynh at (212)-390-8272 or email (hhuynh@rubinlawllc.com).


              THE BALLOT COLLECTOR WILL NOT COUNT ANY BALLOTS
                     RECEIVED AFTER THE VOTING DEADLINE.


B.     DISCLOSURE STATEMENT EXHIBITS

        The following are exhibits to this Disclosure Statement. Exhibits A, B and C are included
in the solicitation materials distributed with the Disclosure Statement.

       •       EXHIBIT A – Liquidation Analysis

       •       EXHIBIT B – Chapter 11 Plan

       •       EXHIBIT C – Real Estate Purchase Agreement

C.     THE DEBTOR’S PROFESSIONALS

        The Debtor has retained the following professionals pursuant to separate orders of the
Bankruptcy Court: (i) Rubin LLC, as bankruptcy counsel to the Debtor, and (ii) Blank Rome LLP,
as special litigation, real estate, and tax counsel to the Debtor.




                                                  5
D.        IMPORTANT DATES

       Please take note of the following important dates and deadlines with respect to the Debtor’s
Plan and proposed sale of its property thereunder:

    Deadline to file and serve any objection or response to the January 7, 2020 at 5:00 p.m.
    Plan (the “Plan Objection Deadline”)                        (prevailing Eastern Time)

    Deadline for completed ballots to be received by the Ballot January 7, 2020 at 5:00 p.m.
    Collector (the “Voting Deadline”)                           (prevailing Eastern Time)

    Scheduled date and time for the commencement of the January 14, 2020 at 10:00 a.m.
    combined hearing to consider final approval of the (prevailing Eastern Time)
    Disclosure Statement and confirmation of the Plan and to
    approve sale of the property (the “Confirmation Hearing”)



E.        BRIEF OVERVIEW OF THE PLAN2

         The Plan described in this Disclosure Statement provides the Allowed Claims of creditors
to be satisfied from the sale of the Debtor’s Property. The Debtor has entered into a contract to
sell the Property to 29 Beekman Corp. (the “Purchaser”), pursuant to a residential contract of sale
(the “Purchase Agreement”) for the purchase price of $10,300,000.

        As set forth herein, the Debtor has marketed the Property for over 12 months in connection
with a real estate broker. Based on the interest garnered from the numerous marketing efforts, the
Debtor determined that the offer made by the Purchaser to be the highest and best offer that it
could currently obtain as a result of its sale efforts and represents fair and adequate consideration
for the purchase of the Property.

F.        SUMMARY OF DISTRIBUTIONS AND VOTING ELIGIBILITY

         The following summary table briefly outlines the classification and treatment of Claims
against and Interests in the Debtor under the Plan, and the voting eligibility of the holders of such
Claims and Interests. As set forth in the Plan, the classification of Claims and Interests set forth
herein will apply. The following summary table is qualified in its entirety by reference to the full
text of the Plan.

        Class                  Designation                           Treatment                Entitled to Vote
          1          Other Priority Claims                           Unimpaired                      No
                                                                                             (deemed to accept)


2
  This summary is qualified in its entirety by reference to the Plan. Statements as to the rationale underlying the
treatment of Claims and Equity Interests under the Plan are not intended to, and will not, waive, compromise or limit
any rights, claims, defenses, or causes of action in the event that the Plan is not confirmed. You should read the Plan
in its entirety before voting to accept or reject the Plan.




                                                          6
        2         Real Property Tax Claims                 Unimpaired                 No
                                                                               (deemed to accept)
        3         Secured Claims                           Unimpaired                 No
                                                                               (deemed to accept)
        4         General Unsecured Claims                 Unimpaired                 No
                                                                               (deemed to accept)
        5         Subordinated Unsecured Claims             Impaired                 Yes

        6         Existing Equity Interests                 Impaired                   Yes



       Section V.C of this Disclosure Statement provides a more detailed description of the
treatment of Claims and Interests under the Plan.

        Pursuant to the provisions of the Bankruptcy Code, only those holders of Claims or
Interests in Classes that are impaired under a plan of reorganization and that are not deemed to
have rejected the plan are entitled to vote to accept or reject such proposed plan. Classes of Claims
or Interests in which the holders of Claims are unimpaired under a proposed plan are deemed to
have accepted such proposed plan and are not entitled to vote to accept or reject the Plan. Classes
of Claims or Interests in which the holders of Claims receive no distribution under a proposed plan
are deemed to have rejected such proposed plan and are not entitled to vote to accept or reject the
Plan.

G.     CONFIRMATION UNDER SECTION 1129(b)

        If a Class of Claims entitled to vote on the Plan rejects the Plan, the Debtor reserves the
right to amend the Plan or request confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code or both. In addition, with respect to the Classes that are deemed to have rejected
the Plan, the Debtor intends to request confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code.

       Section 1129(b) permits the confirmation of a chapter 11 plan notwithstanding the rejection
of such plan by one or more impaired classes of claims or interests. Under section 1129(b), a plan
may be confirmed by a bankruptcy court if it does not “discriminate unfairly” and is “fair and
reasonable” with respect to each rejecting class.

H.     CONFIRMATION HEARING

        Pursuant to section 1128 of the Bankruptcy Code, the Confirmation Hearing will be held
on January 14, 2020 at 10:00 a.m. (Eastern Time) before the Honorable Stuart M. Bernstein at
the United States Bankruptcy Court for the Southern District of New York, Alexander Hamilton
Customs House, One Bowling Green, New York 10004. Objections and responses to confirmation
of the Plan, if any, must be served and filed as to be received on or before the Plan Objection
Deadline on January 7, 2020 at 5:00 p.m. (prevailing Eastern Time), in the manner described
in the order preliminarily approving this Disclosure Statement (the “Disclosure Statement Order”)
and Section VIII.B of this Disclosure Statement. The Confirmation Hearing may be adjourned




                                                 7
from time to time without further notice except for the announcement of the adjournment date
made at the Confirmation Hearing or at any subsequent adjourned Confirmation Hearing.

                                                II.

                               OVERVIEW OF THE DEBTOR

A.     THE DEBTOR’S BUSINESS

        The Debtor primary asset is a seven-story townhouse located at 29 Beekman Place, New
York, New York (the “Property”). The Debtor was incorporated in 1979 under the laws of Curacao,
in accordance with Article 38 of the Commercial Code of the Netherlands Antilles and continues
to exist under the laws of the Netherland Antilles. The Debtor was formed as a holding company
to own and manage the Property for an affluent individual who deceased in January 2016.

                                                III.

                         KEY EVENTS LEADING TO THE
                     COMMENCEMENT OF THE CHAPTER 11 CASE

A.     LITIGATION WITH MS. AZARI & THE SCHEDULED SHERIFF’S SALE

        In 2014, the Debtor decided to sell the Property and listed it for sale. Due to the then
existing market conditions, the listing was terminated and the Property removed from the market.
As late as 2016, the Debtor still had several employees, including Ms. Azari. At that time, Ms.
Azari was earning $9,000 a month for her services. In an effort to maintain the high standard of
living that her paycheck from the Debtor provided, Ms. Azari sought to secure a commitment from
the Debtor to continue paying her even though her services were no longer needed.

        On April 21, 2016, the Clerk of the New York Supreme Court for the County of New York
(the “State Court”) entered a judgment in favor of Ms. Azari and against the Debtor in the principal
amount of $2.7 million, based on a confession of judgment. On February 13, 2017, the Debtor
commenced a plenary action seeking to vacate the judgment by filing a complaint (the
“Complaint”) in the State Court. On April 3, 2017, Ms. Azari moved to dismiss the Complaint.
Following oral argument, on October 17, 2017, the State Court issued a ruling denying the motion.
Ms. Azari appealed. On October 23, 2018, the Supreme Court, Appellate Division, reversed the
State Court decision and entered a judgment against the Debtor. In its decision, the appellate court
found that the Debtor’s managing director had the authority to execute the confession of judgment
on behalf of the Debtor and, as such, the judgment was proper. On July 8, 2019, Ms. Azari sought
to enforce the judgment through a writ of execution.

        A sheriff’s sale with respect to the Property was scheduled for October 9, 2019, at 11:00
a.m. The Debtor believes that the Judgment is far in excess of the amount due Ms. Azari and entry
of the judgment constitutes a fraudulent transfer.




                                                 8
B.         PREPETITION MARKETING EFFORTS AND OBJECTIVES OF THE SALE
           PROCESS

         This case has been commenced by the Debtor to protect its sole asset – the Property – and
to sell it in an organized sale process, and not a fire sale, so that the Debtor will maximize its value.

        In early 2019, the Debtor retained Charlie Attias, a licensed real-estate broker, at the
Corcoran Group, to market and sell the property. Mr. Attias was hired based upon his experience
selling similar town houses and his international background.3 Given that the Property is situated
near the United Nations, the Property was marketed to wealthy internationals and foreign
governments as potential embassy space. Several embassies viewed the Property, but none made
an offer. Ultimately, one buyer made an offer for $17 million, but the sale never closed and the
purchaser created a cloud on title.

        In April 2019, Mr. Attias re-listed the Property for $17,995,000. In or around September
2019, Mr. Attias left Corcoran and began working at Compass. After joining Compass, Mr. Attias
used Compass’s resources to market the Property. As a result of this process, the Property garnered
interest from a number of potential buyers, but Mr. Attias was unable to procure any binding offers.
Ultimately, however, the Debtor received one binding offer, which was not obtained through Mr.
Attias, Corcoran, or Compass. The offer came from the Purchaser, a New York Corporation, in
the amount of $10,300,000. After reviewing the offer and an arms’ length negotiation, and after
considering the length of the marketing process, the Debtor determined that Purchaser’s offer was
not only the highest, but also the best offer for the Property, because of Purchaser’s willingness to
structure the Purchase Agreement to reduce the Debtor’s execution risk.

       Thereafter, the Debtor, in consultation with its advisors, negotiated, at arms’ length, the
Purchase Agreement with the Purchaser.

           Under the Purchase Agreement, the Purchase, among other things, has agreed to:

                     (a)      pay the purchase price of $10,300,000;

                     (b)      close on the sale of the Property on or before January 31, 2020;

                     (c)      deliver a cash deposit of $1,030,000, which has been provided by
                              Purchaser; and

                     (d)      purchase the Property “as is” being fully aware of its physical condition
                              and state of repair.

        Collectively, these agreements of Purchaser limit the risk of Purchaser’s failure to perform
as required by the Purchase Agreement. It was of the utmost importance to the Debtor to reduce
the execution risk regarding the Purchase Agreement, and Purchaser was the only party willing to
provide a cash deposit to support its offer at a time when the Debtor was contemplating the filing
of a chapter 11 case.


3
    https://streeteasy.com/cattias




                                                        9
        Under the Purchase Agreement, the parties have agreed that the consummation of the
transactions contemplated thereunder is subject to the Debtor’s receipt of requisite authority under
the Bankruptcy Code pursuant to, among other things, the entry of an order confirming a chapter
11 plan, or if not possible, then an order approving a sale of the property under section 363 of the
Bankruptcy Code.

      At Purchaser’s insistence, the Purchase Agreement contains the following liquidated
damages provision:

               If, despite Seller’s petition described herein, the Bankruptcy Court
               orders an auction or if any higher offer is made that the Bankruptcy
               Court accepts, or if the Bankruptcy Court proceeding is dismissed
               without approval of the sale under this Contract, then, Seller and
               Purchaser acknowledge, Purchaser will suffer damages that will be
               extremely difficult to calculate, and so Purchaser shall be entitled to
               receive, as liquidated damages and not as a penalty, which, Seller
               and Purchaser acknowledge, is a reasonable estimate of such
               damages from any disposition in any manner of the Premises other
               than to Purchaser or Purchaser’s assignee (except on a default by
               Purchaser not cured following notice), equal to: US$500,000, plus
               80% of all gross proceeds of such disposition(s) that are in excess of
               US$10,800,000 (for clarity). This Section 5(b) shall survive
               termination of this Contract.

        As set forth above, the Debtor determined that value will be maximized by commencing
this case and seeking court approval of the Purchase Agreement.

        In order to implement the terms of the Purchase Agreement, the Debtor filed for bankruptcy
to stay the sheriff’s sale. The Debtor believes that the Purchase Agreement represents the best
means to obtain the highest amount of proceeds for a sale of the Property and concomitantly the
largest amount of proceeds for distribution to unsecured creditor.

                                                IV.

                                   THE CHAPTER 11 CASE

A.     PLEADINGS

       Shortly after the Chapter 11 Case was filed, the Debtor filed the following initial documents:

       (a)     Schedules of Assets and Liabilities

       (b)     Statement of Financial Affairs

       (c)     Application to Employ Rubin LLC as Bankruptcy Counsel

       (d)     Application to Employ Blank Rome LLP as special litigation, real estate and tax
               counsel



                                                 10
       (e)     Application for an order establishing the deadline for creditors to file proofs of
               claim against the Debtor

       By filing these pleadings, the Debtor has retained the appropriate professionals to
administer the Chapter 11 Case in order to proceed with its proposed sale process and confirm a
plan providing for such sale.

B.     AZARI AVOIDANCE ACTION

        The Debtor intends to file a complaint against Ms. Azari to avoid, as a fraudulent transfer,
the transaction memorialized by the confession of judgment discussed above in that the Debtor
received no value, let alone reasonably equivalent value, for the obligations assumed by the Debtor
in the confession of judgment.

                                                V.

                                           THE PLAN

A.     INTRODUCTION

        This section of the Disclosure Statement summarizes the Plan, a copy of which is annexed
as Exhibit B hereto. This summary is qualified in its entirety by reference to the provisions of the
Plan, which provisions shall control in the event of any discrepancy with the descriptions contained
in the Disclosure Statement.

        In general, a chapter 11 plan divides claims and equity interests into separate classes,
specifies the property that each class is to receive under the Plan, and contains other provisions
necessary to implement the Plan.

        Under the Bankruptcy Code, “claims” and “equity interests,” rather than “creditors” and
“equity holders,” are classified because creditors and equity holders may hold claims and equity
interests in more than one class.

        Statements as to the rationale underlying the treatment of claims and equity interests under
the Plan are not intended to, and will not, waive, compromise or limit any rights, claims or causes
of action in the event the Plan is not confirmed.


             THE DEBTOR URGES YOU TO READ THE PLAN IN ITS ENTIRETY
                  BEFORE VOTING TO ACCEPT OR REJECT THE PLAN.


       One of the key concepts under the Bankruptcy Code is that only claims that are “allowed”
may receive distributions under a chapter 11 plan. This term is used throughout the Plan and the
descriptions below.

        In general, an “allowed” claim or an “allowed” equity interest simply means that the debtor
agrees, or in the event of a dispute, that the Bankruptcy Court determines, that the claim or equity
interest, and the amount thereof, is in fact a valid obligation of the debtor. Section 502(a) of the



                                                11
Bankruptcy Code provides that a timely filed claim or equity interest is automatically “allowed”
unless the debtor or other party in interest objects. However, section 502(b) of the Bankruptcy
Code specifies certain claims that may not be “allowed” in bankruptcy even if a proof of claim is
filed. These include, but are not limited to, claims that are unenforceable under the governing
agreement between a debtor and the claimant or under applicable non-bankruptcy law, claims for
unmatured interest, property tax claims in excess of the debtor’s equity in the property, claims for
services that exceed their reasonable value, real property lease and employment contract rejection
damages in excess of specified amounts, late-filed claims, and contingent claims for contribution
and reimbursement. In addition, Bankruptcy Rule 3003(c)(2) prohibits the allowance of any claim
or equity interest that either is not listed on the debtor’s schedules or is listed as disputed,
contingent or unliquidated, if the holder has not filed a proof of claim or equity interest before the
established deadline.

        The Bankruptcy Code requires, for purposes of treatment and voting, that a chapter 11 plan
divides the different claims against, and equity interests in, the debtor into separate classes based
upon their legal nature. Claims of a substantially similar legal nature are not necessarily classified
together, nor are equity interests of a substantially similar legal nature necessarily classified
together. Because an entity may hold multiple claims and/or equity interests which give rise to
different legal rights, the “claims” and “equity interests” themselves, rather than their holders, are
classified.

         Under a chapter 11 plan, the separate classes of claims and equity interests must be
designated either as “impaired” (affected by the Plan) or “unimpaired” (unaffected by the Plan).
If a class of claims is “impaired,” the Bankruptcy Code affords certain rights to the holders of such
claims, such as the right to vote on the Plan, and the right to receive, under the chapter 11 plan, no
less value than the holder would receive if the debtor were liquidated in a case under chapter 7 of
the Bankruptcy Code.

         Under section 1124 of the Bankruptcy Code, a class of claims or interests is “impaired”
unless the Plan (i) does not alter the legal, equitable and contractual rights of the holders, or
(ii) irrespective of the holders’ acceleration rights, cures all defaults (other than those arising from
the debtor’s insolvency, the commencement of the case or nonperformance of a nonmonetary
obligation), reinstates the maturity of the claims or interests in the class, compensates the holders
for actual damages incurred as a result of their reasonable reliance upon any acceleration rights,
and does not otherwise alter their legal, equitable, and contractual rights.

        Pursuant to section 1126(f) of the Bankruptcy Code, holders of unimpaired claims or
interests are “conclusively presumed” to have accepted the Plan. Accordingly, their votes are not
solicited. Under the Plan, the following classes are unimpaired, and therefore, the holders of such
Claims are “conclusively presumed” to have voted to accept the Plan: Class 1 (Other Priority
Claims), Class 2 (Real Property Tax Claims), Class 3 (Secured Claims), and Class 4 (General
Unsecured Claims).

        Under certain circumstances, a class of claims or equity interests may be deemed to reject
a plan. For example, a class is deemed to reject a plan under section 1126(g) of the Bankruptcy
Code if the holders of claims or equity interests in such class do not receive or retain property




                                                  12
under the Plan on account of their claims or equity interests. In this plan, no class is conclusively
presumed to have rejected the Plan.

B.     UNCLASSIFIED CLAIMS

       1.      Administrative Claims.

        Administrative Claims are the actual and necessary costs and expenses of administration
during the Chapter 11 Cases pursuant to sections 328, 330, 363, 364(c)(1), 365, 503(b) or 507(a)(2)
of the Bankruptcy Code.

        Except to the extent that a holder of an Allowed Administrative Expense Claim and the
Debtor or Reorganized Debtor, as applicable, agree to different treatment, the Debtor (or the
Reorganized Debtor as the case may be) shall pay to each holder of an Allowed Administrative
Expense Claim, Cash in an amount equal to such Claim (plus statutory interest on such claim, if
applicable), on or as soon thereafter as is reasonably practicable, the later of (a) the Effective Date
and (b) the first Business Day after the date that is thirty (30) calendar days after the date such
Administrative Expense Claim becomes an Allowed Administrative Expense Claim; provided that
Allowed Administrative Expense Claims representing liabilities incurred in the ordinary course of
business by the Debtor shall be paid from Available Cash by the Debtor in the ordinary course of
business, consistent with past practice and in accordance with the terms and subject to the
conditions of any agreements governing, instruments evidencing or other documents relating to
such transactions.

        Except as otherwise provided by a Final Order previously entered by the Bankruptcy Court
(including the Bar Date Order), requests for payment of Administrative Expense Claims, other
than requests for payment of Fee Claims must be filed and served on the Debtor no later than the
Administrative Expense Claims Bar Date pursuant to the procedures specified in the Confirmation
Order and the notice of entry of the Confirmation Order.

        Holders of Administrative Expense Claims that are required to file and serve a request for
payment of such Administrative Expense Claims and that do not file and serve such a request by
the Administrative Expense Claims Bar Date shall be forever barred, estopped, and enjoined from
asserting such Administrative Expense Claims against the Debtor or its property, and
Administrative Expense Claims shall be deemed compromised, settled, and released as of the
Effective Date. The Debtor or Reorganized Debtor, as applicable, must file and serve objections
to Administrative Expense Claims on or before the Administrative Expense Claims Objection Bar
Date.

       2.      Fee Claims.

        All entities seeking an award by the Bankruptcy Court of Fee Claims shall file their
respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred by the date that is thirty (30) days after the Effective Date.
No later than ten (10) days prior to the Effective Date, all entities holding claims for Fee Claims
shall serve upon the Debtor a notice of the estimated amount of their unpaid Fee Claim and Debtor
shall segregate, at Closing of the Sale Transaction, into a Estimated Professional Fee Escrow, the
amounts which are necessary to pay the amount of such Fee Claim, in full subject to Allowance



                                                  13
by the Bankruptcy Court (i) upon the later of (A) the Effective Date and (B) the date upon which
the order relating to any such Allowed Fee Claim is entered or (ii) upon such other terms as may
be mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtor or
Reorganized Debtor, as applicable. The Reorganized Debtor is authorized to pay compensation
for services rendered or reimbursement of expenses incurred after the Effective Date in the
ordinary course and without the need for Bankruptcy Court approval.

       3.      Priority Tax Claims.

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a different
treatment, each holder of an Allowed Priority Tax Claim shall receive Cash in an amount equal to
such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably practicable, the later of
the Effective Date, the first Business Day after the date that is thirty (30) calendar days after the
date such Priority Tax Claim becomes an Allowed Priority Tax Claim, and the date such Allowed
Priority Tax Claim is due and payable in the ordinary course.

C.     CLASSIFICATION OF CLAIMS AND INTERESTS

         All of the potential classes of claims against the Debtor and equity interests in the Debtor
are set forth in the Plan.

       1.      Class 1 – Other Priority Claims.

       Class 1 is unimpaired, and the holders of Allowed Other Priority Claims are conclusively
presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore,
holders of Other Priority Claims are not entitled to vote to accept or reject the Plan.

        Except to the extent that a holder of an Allowed Other Priority Claim against the Debtor
that has agreed to less favorable treatment of such Claim, each such holder shall receive, in full
and final satisfaction of such Claim, Cash from the Plan Fund in an amount equal to such Claim,
payable on the later of the Effective Date, the date on which such Other Priority Claim becomes
an Allowed Other Priority Claim, or when such claim becomes payable in the ordinary course or
as soon as reasonably practical thereafter.

       2.      Class 2 – Real Property Tax Claims.

        Class 2 is unimpaired, and holders of Allowed Class 2 Real Property Tax Claims are
conclusively presumed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy
Code. Therefore, holders of Real Property Tax Claims are not entitled to vote to accept or reject
the Plan.

        Each Holder of an Allowed Class 2 Claim shall receive Cash in an amount sufficient to
satisfy the sum of the Allowed Class 2 Claim, together with all applicable interest, costs and fees
payable on the Effective Date.




                                                 14
       3.      Class 3 – Secured Claims.

       Class 3 is unimpaired, and holders of Allowed Claims in Class 3 are conclusively presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore, holders
of Secured Claims are not entitled to vote to accept or reject the Plan.

        Except to the extent that a holder of an Allowed Secured Claim against the Debtor has
agreed to less favorable treatment of such Claim, each holder of an Allowed Secured Claim shall
receive, at the option of the Reorganized Debtor, (i) payment in full and final satisfaction of such
Allowed Class 3 Claim, Cash from the Plan Fund in the amount of such Allowed Claim payable
on the later of the Effective Date and the date on which such Secured Claim becomes an Allowed
Claim, or as soon as reasonably practical thereafter, (ii) delivery of the collateral securing such
Allowed Secured Claim and payment of any interest required under section 506(b) of the
Bankruptcy Code, or (iii) such other treatment necessary to satisfy section 1129 of the Bankruptcy
Code.

       4.      Class – General Unsecured Claims.

       Class 4 is unimpaired, and holders of Allowed Claims in Class 4 are conclusively presumed
to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code. Therefore, holders
of General Unsecured Claims are not entitled to vote to accept or reject the Plan.

        Except to the extent that a holder of a General Unsecured Claim against the Debtor has
agreed to less favorable treatment of such Claim, each holder of an Allowed General Unsecured
Claim shall receive payment in full and final satisfaction of such Allowed Class 4 Claim, Cash
from the Plan Fund in the amount of such Allowed Claim payable plus accrued post-petition
interest at the Federal Judgment Rate on the Effective Date, on the later of the Effective Date and
the date on which such General Unsecured Claim becomes an Allowed Claim, or as soon as
reasonably practical.

       5.      Class 5 – Subordinated Unsecured Claims.

       Class 5 is Impaired by the Plan, and the holders of Allowed Subordinated Unsecured
Claims are entitled to vote to accept or reject the Plan.

       Except to the extent that a holder of a Subordinated Unsecured Claim against the Debtor
has agreed to less favorable treatment of such Claim, each holder of an Allowed Subordinated
Unsecured Claim shall receive a pro rata share of the Cash remaining after (a) payment in full of
Allowed Administrative Claims, Allowed Priority Tax Claims and Allowed Fee Claims, and (b)
payment in full of the Allowed Claims in Classes 1, 2, 3 and 4.

       6.      Class 6 – Existing Equity Interests.

        Class 6 is Impaired by the Plan, and the holders of Allowed Existing Equity Interests are
entitled to vote to accept or reject the Plan.

       The holders of Allowed Existing Equity Interests shall receive the Sale proceeds, if any,
remaining after (i) payment of the Allowed Claims in Classes 1, 2, 3, 4 and 5 and payment in full



                                                15
of Allowed Administrative Claims, Allowed Priority Tax Claims and Allowed Fee Claims in full
in Cash on the Effective Date.

D.     MEANS FOR IMPLEMENTATION

       1.      The Sale.

        The Confirmation Order shall authorize the Sale of the Property under sections 363, 365,
1123(b)(4), 1129(b)(2)(A)(iii) and 1146(a) of the Bankruptcy Code. Upon the occurrence of the
Effective Date, the Confirmation Order shall authorize the Reorganized Debtor to take any and all
actions necessary to consummate the Sale of the Property without further order of the Bankruptcy
Court.

       2.      Exemption From Certain Taxes.

        To the maximum extent provided by section 1146(a) of the Bankruptcy Code, the issuance,
transfer, or exchange of any security and the making or delivery of any instrument of transfer under
this Plan as confirmed by the Court, (including an instrument of transfer executed in furtherance
of the sale contemplated by the Plan), shall not be subject to tax under any law imposing a stamp
tax, real estate transfer tax, mortgage recording tax or similar tax due on the sale of the Property
in connection with or in furtherance of the Plan as confirmed by the Court and the funding
requirements contained herein and shall not be subject to any state, local or federal law imposing
such tax and the appropriate state or local government officials or agents shall forego collection of
any such tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

       3.      Preservation of Rights of Action.

        Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
released, compromised, or settled in the Plan or by a Bankruptcy Court order, the Reorganized
Debtor, on behalf of the Estate, reserves any and all Causes of Action. On and after the Effective
Date, the Reorganized Debtor may pursue such Causes of Action in its sole discretion. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against it as any indication that the Reorganized Debtor will not
pursue any and all available Causes of Action against it. The Reorganized Debtor shall retain and
shall have, including through its authorized agents or representatives, the exclusive right, authority,
and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of
the foregoing without the consent or approval of any third party or further notice to or action, order,
or approval of the Bankruptcy Court. Notwithstanding anything contained herein to the contrary,
the settlement of any Claims and Causes of Action which are expressly to be settled by
Confirmation of the Plan itself shall be resolved only by Confirmation of the Plan itself.




                                                  16
E.     DISTRIBUTIONS

       1.      Distribution Record Date.

        As of the close of business on the Distribution Record Date, the transfer register for each
of the Classes of Claims or Interests as maintained by the Debtor shall be deemed closed, and there
shall be no further changes in the record of holders of any of the Claims or Interests. The Debtor
or the Reorganized Debtor, as applicable, shall have no obligation to recognize any transfer of the
Claims or Interests occurring on or after the Distribution Record Date.

       2.      Date of Distributions.

        Except as otherwise provided herein, the Reorganized Debtor shall make the Initial
Distribution to holders of Allowed Claims no later than the Initial Distribution Date and thereafter,
the Reorganized Debtor shall from time to time determine the subsequent Distribution Dates, if
any. In the event that any payment or act under the Plan is required to be made or performed on a
date that is not a Business Day, then the making of such payment or the performance of such act
may be completed on or as soon as reasonably practicable after the next succeeding Business Day,
but shall be deemed to have been completed as of the required date.

         The Reorganized Debtor shall reserve an amount sufficient to pay holders of Disputed
Claims the amount such holders would be entitled to receive under the Plan if such Claims were
to become Allowed Claims. In the event the holders of Allowed Claims have not received payment
in full on account of their Claims after the resolution of all Disputed Claims, then the Reorganized
Debtor shall make a final distribution to all holders of Allowed Claims.

        Notwithstanding anything to the contrary in the Plan, no holder of an Allowed Claim
shall, on account of such Allowed Claim, receive a distribution in excess of the Allowed amount
of such Claim plus any interest accruing on such Claim that is actually payable in accordance
with the Plan.

       3.      Delivery of Distributions.

        In the event that any distribution to any holder is returned as undeliverable, no distribution
to such holder shall be made unless and until the Reorganized Debtor has determined the then
current address of such holder, at which time such distribution shall be made to such holder without
Interest; provided, however, such distributions shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code at the expiration of six months from the date the Initial Distribution
is made. After such date, all unclaimed property or interests in property shall revert
(notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property laws
to the contrary) to the Reorganized Debtor automatically and without need for a further order by
the Bankruptcy Court for distribution in accordance with the Plan, and the Claim of any such
holder to such property or interest in property shall be released, settled, compromised, and forever
barred. The Reorganized Debtor shall have no obligation to locate the current address for a returned
distribution.




                                                 17
       4.      Payment of Disputed Claims.

       As Disputed Claims are resolved pursuant to Section 8 hereof, the Reorganized Debtor
shall make distributions on account of such Disputed Claims as if such Disputed Claims were
Allowed Claims as of the Effective Date. Such distributions shall be made on the first Distribution
Date that is at least forty-five (45) days after the date on which a Disputed Claim becomes an
Allowed Claim, or on an earlier date selected by the Reorganized Debtor in the Reorganized
Debtor’s sole discretion.

F.     PROCEDURES FOR DISPUTED CLAIMS

       1.      Allowance of Claims.

        After the Effective Date, the Reorganized Debtor shall have and shall retain all rights and
defenses that the Debtor had with respect to any Claim, except with respect to any Claim deemed
Allowed under this Plan. Except as expressly provided in this Plan or in any order entered in the
Chapter 11 Case prior to the Effective Date (including, without limitation, the Confirmation Order),
no Claim shall become an Allowed Claim unless and until such Claim is deemed under this Plan
or the Bankruptcy Code or the Bankruptcy Court has entered a Final Order, including, without
limitation, the Confirmation Order, in the Chapter 11 Case allowing such Claim.

       2.      Objections to Claims.

         As of the Effective Date, objections to and requests for estimation of Claims against the
Debtor may be interposed and prosecuted only by the Reorganized Debtor. Such objections and
requests for estimation shall be served and filed (a) on or before the 60th day following the later
of (i) the Effective Date and (ii) the date that a proof of Claim is filed or amended or a Claim is
otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (b) such
later date as ordered by the Bankruptcy Court upon motion filed by the Reorganized Debtor.

       3.      Estimation of Claims.

        The Debtor or Reorganized Debtor, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim(s) pursuant to section
502(c) of the Bankruptcy Code regardless of whether the Debtor or Reorganized Debtor, as
applicable, previously objected to such Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at any time
during litigation concerning any objection to any Claim, including, without limitation, during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated shall constitute
either the Allowed amount of such Claim or a maximum limitation on such Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the amount
of such Claim, the Debtor or Reorganized Debtor, as applicable, may pursue supplementary
proceedings to object to the allowance of such Claim. The aforementioned objection, estimation
and resolution procedures are intended to be cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved by any
mechanism approved by the Bankruptcy Court.




                                                18
       4.      No Distributions Pending Allowance.

        No payment or distribution provided under the Plan shall be made on account of a Claim
unless and until such Claim is an Allowed Claim.

       5.      Resolution of Claims.

         Except as otherwise provided herein, or in any contract, instrument, release, indenture, or
other agreement or document entered into in connection with this Plan, in accordance with section
1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on,
settle, or compromise (or decline to do any of the foregoing) all Claims, Disputed Claims, rights,
Causes of Action, suits and proceedings, whether in law or in equity, whether known or unknown,
that the Debtor or its estate may hold against any Person, without the approval of the Bankruptcy
Court, the Confirmation Order, and any contract, instrument, release, indenture, or other agreement
entered into in connection herewith. The Reorganized Debtor may pursue such retained Claims,
rights, Causes of Action, suits or proceedings, as appropriate, in accordance with the best interests
of the Reorganized Debtor.

       6.      Disallowed Claims.

        All Claims held by persons or entities against whom or which of the Debtor or Reorganized
Debtor, as applicable, has commenced a proceeding asserting a Cause of Action under sections
542, 543, 544, 545, 547, 548, 549 and/or 550 of the Bankruptcy Code shall be deemed “disallowed”
Claims pursuant to section 502(d) of the Bankruptcy Code and holders of such Claims shall not be
entitled to vote to accept or reject the Plan. Claims that are deemed disallowed pursuant to this
section shall continue to be disallowed for all purposes until the Avoidance Action against such
party has been settled or resolved by Final Order and any sums due to the Debtor or Reorganized
Debtor, as applicable, from such party have been paid.

G.     EFFECT OF CONFIRMATION

       1.      Vesting of Assets.

        On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all
property of the Debtor’s Estate shall vest in the Reorganized Debtor free and clear of all Claims,
liens, encumbrances, charges and other interests, except as provided pursuant to this Plan and the
Confirmation Order.

       2.      Release of Liens.

         Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of the Estates shall be fully
released, settled, and compromised and all rights, titles, and interests of any holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
Estates shall revert to the Reorganized Debtor, unless sold to the Purchaser pursuant to the Sale
Transaction.




                                                  19
       3.      Subordination of Claims or Interests.

        The allowance, classification, and treatment of all Allowed Claims and Interests and the
respective distributions and treatments under the Plan take into account and conform to the relative
priority and rights of the Claims and Interests in each Class in connection with the contractual,
legal, and equitable subordination rights relating thereto, whether arising under general principles
of equitable subordination, under section 510(b) of the Bankruptcy Code, or otherwise. Pursuant
to section 510 of the Bankruptcy Code, the Debtor or Reorganized Debtor, as applicable, reserves
the right to re-classify any Allowed Claim or Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.

       4.      Binding Effect.

        Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject to
the occurrence of the Effective Date, on and after the Effective Date, the provisions of the Plan
shall bind any holder of a Claim against, or Interest in, the Debtor, and such holder’s respective
successors and assigns, whether or not the Claim or Interest of such holder is Impaired under the
Plan and whether or not such holder has accepted the Plan.

       5.      Term of Injunctions or Stays.

       Unless otherwise provided, all injunctions or stays arising under or entered during the
Chapter 11 Case under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence
on the Confirmation Date, shall remain in full force and effect until the later of the Effective Date
and the date indicated in the order providing for such injunction or stay.

       6.      Plan Injunction.

        Except (i) as otherwise provided under Final Order entered by the Bankruptcy Court or (ii)
with respect to the Debtor’s obligations under the Plan, the entry of the Confirmation Order shall
forever stay, restrain and permanently enjoin with respect to any Claim held against the Debtor as
of the date of entry of the Confirmation Order (i) the commencement or continuation of any action,
the employment of process, or any act to collect, enforce, attach, recover or offset from the Debtor,
from the Property, or from property of the Estate that has been or is to be distributed under the
Plan, and (ii) the creation, perfection or enforcement of any lien or encumbrance against the
Property and any property of the Estate that has been or is to be, distributed under the Plan. Except
as otherwise provided in the Confirmation Order, the entry of the Confirmation Order shall
constitute an injunction against the commencement or continuation of any action, the employment
of process, or any act to collect, recover or offset from the Debtor, from the Property, or from
property of the Estate, any claim, any obligation or debt that was held against the Debtor by any
person or entity as of the Confirmation Date except pursuant to the terms of this Plan. The entry
of the Confirmation Order shall permanently enjoin all Creditors, their successors and assigns,
from enforcing or seeking to enforce any such Claims.

       7.      Limitation of Liability.

      To the extent permitted under section 1125(e) of the Bankruptcy Code, neither the
Exculpated Parties nor any of their respective officers, directors, or employees (acting in such



                                                 20
capacity) nor any professional person employed by any of them, shall have or incur any liability
to any entity for any action taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination, Confirmation or consummation of the Plan, the
Disclosure Statement, the Plan Supplement or the any contract, instrument, release or other
agreement or document created or entered into, or any other action taken or omitted to be taken in
connection with the Plan, provided that each Exculpated Party shall be entitled to rely upon the
advice of counsel concerning his, her, or its duties pursuant to, or in connection with, the Plan or
any other related document, instrument, or agreement, except in the case of fraud, gross negligence,
willful misconduct, malpractice, breach of fiduciary duty, criminal conduct, unauthorized use of
confidential information that causes damages, or ultra vires acts. Nothing in this Section 11.7 shall
limit the liability of the Debtor’s professionals pursuant to Rule 1.8 (h)(1) of the New York State
Rules of Professional Conduct. Nothing in the Plan or the confirmation order shall effect a release
of any claim by the United States Government or any of its agencies or any state and local authority
whatsoever, including, without limitation, any claim arising under the Internal Revenue Code, the
environmental laws or any criminal laws of the United States or any state and local authority
against the Debtor or any of its respective members, shareholders, officers, directors, employees,
attorneys, advisors, agents, representatives and assigns, nor shall anything in the Plan enjoin the
United States or any state or local authority from bringing any claim, suit, action or other
proceedings against the Debtor or any of its respective members, officers, directors, employees,
attorneys, advisors, agents, representatives and assigns for any liability whatever, including
without limitation, any claim, suit or action arising under the Internal Revenue Code, the
environmental laws or any criminal laws of the United States or any state or local authority, nor
shall anything in this Plan exculpate Debtor or any of its respective members, officers, directors,
employees, attorneys, advisors, agents, representatives and assigns from any liability to the United
States Government or any of its agencies or any state and local authority whatsoever, including
liabilities arising under the Internal Revenue Code, the environmental laws or any criminal laws
of the United States or any state and local authority.

       8.      Debtor Release.

        Except as otherwise provided in the Plan, upon the Effective Date, in consideration of the
Cash and other property to be distributed to or on behalf of the holders of Claims and Interests
under the Plan, the Plan shall be deemed to resolve all disputes and constitute a settlement and
release, between and among the Debtor, on the one hand, and each Creditor and Interest Holder,
on the other, from any claim or liability, whether legal, equitable, contractual, secured, unsecured,
liquidated, unliquidated, disputed, undisputed, matured, unmatured, fixed or contingent, known or
unknown, that the Debtor, its Creditors or Interest Holder ever had or now have through the
Effective Date in connection with their Claim or Interest (including, without limitation, any claims
the Debtor may assert on its own behalf or on behalf of Creditors or Interest Holders pursuant to
sections 510 and 542 through 553 of the Bankruptcy Code, any claims Creditors or Interest Holders
may have asserted derivatively on behalf of the Debtor absent bankruptcy, any claims based on
the conduct of the Debtor’s business affairs prior or subsequent to the commencement of the Case
or any claims based on the negotiation, submission and confirmation of the Plan).




                                                 21
       9.      Plan Supplement.

        The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court by no later
than the Plan Supplement Filing Deadline. Upon its filing with the Bankruptcy Court, the Plan
Supplement may be inspected in the office of the Clerk of the Bankruptcy Court during normal
court hours.

H.     MISCELLANEOUS PROVISIONS

       1.      Amendments.

                (a)     Plan Modifications. Plan may be amended, modified or supplemented by
the Debtor in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law without additional disclosure pursuant to section 1125 of the Bankruptcy Code;
provided that such amendments, modifications, or supplements shall be satisfactory in all respects
to the Debtor. In addition, after the Confirmation Date, the Debtor may institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan
or the Confirmation Order, with respect to such matters as may be necessary to carry out the
purposes and effects of the Plan.

               (b)     Other Amendments. Before the Effective Date, the Debtor may make
appropriate technical adjustments and modifications to the Plan and the documents contained in
the Plan Supplement without further order or approval of the Bankruptcy Court.

       2.      Revocation or Withdrawal of Plan.

        The Debtor reserves the right to revoke or withdraw the Plan, prior to the Confirmation
Date. If the Debtor revokes or withdraws the Plan, or if Confirmation or Consummation does not
occur, then (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired
Leases effected by the Plan, and any document or executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any
Claims or Interests; (b) prejudice in any manner the rights of the Debtor, the Debtor’s Estates, or
any other Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtor, the Debtor’s Estates, or any other Entity.

                                                VI.

                 CERTAIN RISK FACTORS AFFECTING THE DEBTOR

A.     CERTAIN BANKRUPTCY LAW CONSIDERATIONS

       1.      Risk of Non-Confirmation of the Plan.

       Although the Debtor believes that the Plan will satisfy all requirements necessary for
confirmation by the Bankruptcy Court, there can be no assurance that the Bankruptcy Court will




                                                 22
reach the same conclusion or that modifications of the Plan will not be required for confirmation
or that such modifications would not necessitate re-solicitation of votes.

       2.      Non-Consensual Confirmation.

        In the event any impaired class of claims or interests entitled to vote on a plan of
reorganization does not accept a plan of reorganization, a bankruptcy court may nevertheless
confirm such plan at the proponent’s request if at least one impaired class has accepted the plan
(with such acceptance being determined without including the vote of any “insider” in such class),
and as to each impaired class that has not accepted the plan, the bankruptcy court determines that
the plan “does not discriminate unfairly” and is “fair and equitable” with respect to the dissenting
impaired classes.

B.     ADDITIONAL FACTORS TO BE CONSIDERED

       1.      The Debtor Has No Duty to Update.

        The statements contained in this Disclosure Statement are made by the Debtor as of the
Commencement Date, unless otherwise specified herein, and the delivery of this Disclosure
Statement after that date does not imply that there has been no change in the information set forth
herein since that date. The Debtor has no duty to update this Disclosure Statement unless otherwise
ordered to do so by the Bankruptcy Court.

       2.      No Representation Outside This Disclosure Statement Are Authorized.

        No representations concerning or related to the Debtor, the Chapter 11 Case, or the Plan
are authorized by the Bankruptcy Court or the Bankruptcy Code, other than as set forth in this
Disclosure Statement. Any representations or inducements made to secure your acceptance or
rejection of the Plan that are other than as contained in, or included with, this Disclosure Statement
should not be relied upon by you in arriving at your decision.

       3.      No Legal or Tax Advice Is Provided to You by This Disclosure Statement.

       The contents of this Disclosure Statement should not be construed as legal, business, or tax
advice. Each holder of a Claim or Interests should consult his, her, or its own legal counsel and
accountant as to legal, tax, and other matters his, her, or its Claim or Interest.

        This Disclosure Statement is not legal advice to you. This Disclosure Statement may not
be relied upon for any purpose other than to determine how to vote on the Plan or object to
confirmation of the Plan.

       4.      No Admission Made.

        Nothing contained in the Plan will constitute an admission of, or be deemed evidence of,
the tax or other legal effects of the Plan on the Debtor or on holders of Claims or Interests.




                                                 23
       5.      Failure to Identify Litigation Claims or Projected Objections.

        No reliance should be placed on the fact that particular litigation claim or projected
objection to a particular Claim or Interest is, or is not, identified in this Disclosure Statement. The
Debtor may seek to investigate, file, and prosecute Claims and Interests and may object to Claims
or Interests after the Confirmation or Effective Date of the Plan irrespective of whether this
Disclosure Statement identifies such Claims or Interests or objections to such Claims or Interests.

       6.      No Waiver of Right to Object or Right to Recover Transfers and Assets.

        The vote by a holder of a Claim or Interest for or against the Plan does not constitute a
waiver or release of any claims, causes of action, or rights of the Debtor (or any entity, as the case
may be) to object to that holder’s Claim or Interest, or recover any preferential, fraudulent, or other
voidable transfer of assets, regardless of whether any claims or causes of action of the Debtor or
its Estate are specifically or generally identified in this Disclosure Statement.

       7.      Information Was Provided by the Debtor and Was Relied Upon by the Debtor’s
               Advisors.

        The Debtor’s advisors have relied upon information provided by the Debtor in connection
with the preparation of this Disclosure Statement. Although the Debtor’s advisors have performed
certain limited due diligence in connection with the preparation of this Disclosure Statement, they
have not independently verified the information contained in this Disclosure Statement.

                                                 VII.

               CERTAIN U.S. FEDERAL INCOME TAX CONSEQUENCES

        The following discussion summarizes certain U.S. federal income tax consequences of the
implementation of the Plan to the Debtor and to certain holders of Allowed Claims. This summary
does not address the U.S. federal income tax consequences to holders of Claims whose Claims are
entitled to payment in full in Cash, holders of Secured Claims or holders of Claims or Interests
who are deemed to have rejected the Plan.

        This summary is based on the U.S. Internal Revenue Code of 1986, as amended (the “Tax
Code”), existing and proposed U.S. Treasury regulations (the “Treasury Regulations”), judicial
decisions, and published rules and of the Internal Revenue Service (the “IRS”) as in effect on the
date hereof, all of which are subject to change, possibly on a retroactive basis. Any such change
could significantly affect the U.S. federal income tax consequences described below.

         The U.S. federal income tax consequences of the Plan are complex and subject to
significant uncertainties. The Debtor has not requested an opinion of counsel or a ruling from the
IRS with respect to any of the tax aspects of the Plan. This summary does not address state, local
or foreign income or other tax consequences of the Plan, nor does it purport to address the U.S.
federal income tax consequences of the Plan to special classes of taxpayers (such as non-U.S.
persons, broker-dealers, banks, mutual funds, insurance companies, financial institutions, thrifts,
small business investment companies, regulated investment companies, real estate investment
trusts, tax-exempt organizations, retirement plans, individual retirement and other tax-deferred



                                                  24
accounts, S corporations, partnerships or other pass-through entities for U.S. federal income tax
purposes, any other Debtor entity, persons holding securities as part of a hedging, straddle,
conversion or constructive sale transaction or other integrated investment, traders in securities that
elect to use a mark-to-market method of accounting for their security holding, dealers in securities
or foreign currencies, persons whose functional currency is not the U.S. dollar, certain expatriates
or former long term residents of the United States, persons who received their Claim as
compensation or who acquired their Claim in the secondary market, and persons subject to the
alternative minimum tax or the “Medicare” tax on net investment income). Additionally, this
discussion does not address the Foreign Account Tax Compliance Act.

       The following discussion generally assumes that, the various debt and other arrangements
to which the Debtor is a party will be respected for U.S. federal income tax purposes in accordance
with their form, that the Plan will be treated as a plan of liquidation of the Debtor for U.S. federal
income tax purposes, and that all distributions to holders of Claims and Interests will be taxed
accordingly.

      ACCORDINGLY, THE FOLLOWING SUMMARY IS FOR INFORMATIONAL
PURPOSES ONLY AND IS NOT A SUBSTITUTE FOR CAREFUL TAX PLANNING OR
FOR ADVICE BASED UPON THE PARTICULAR CIRCUMSTANCES PERTAINING
TO A HOLDER OF A CLAIM. EACH HOLDER OF A CLAIM OR INTEREST IS
URGED TO CONSULT ITS OWN TAX ADVISORS FOR THE FEDERAL, STATE,
LOCAL AND FOREIGN INCOME AND OTHER TAX CONSEQUENCES APPLICABLE
TO IT UNDER THE PLAN.

A.     CONSEQUENCES TO THE DEBTOR

        As indicated above, the Debtor intends to treat the Plan as a plan of liquidation for U.S.
federal income tax purposes in that the Debtor will remain in existence following the Effective
Date solely for the purpose of winding up their affairs including, but not limited to, resolving
outstanding Claims, selling their assets and distributing the proceeds and any remaining property
to or for the benefit of holders of Allowed Claims and Interests. The U.S. federal income tax
impact of the Plan on the NOLs and other tax attributes of the Debtor is further discussed below.

       1.      Sale and Other Dispositions of Assets.

         The Plan authorizes the Debtor to take any and all actions necessary to consummate the
sale of the Property. The Tax Code as cancellation of debt income (“CODI”), upon the elimination
or reduction of debt for insufficient consideration. The Tax Code provides an exception to such
income recognition treatment for any CODI arising in bankruptcy, but generally requires the
debtor to reduce certain of its tax attributes – such as current year NOLs, NOL carryforwards, tax
credits, capital losses and tax basis in assets – by the amount of any such CODI that arises by
reason of the discharge of the debtor’s indebtedness in the bankruptcy case. CODI is generally
the amount by which the adjusted issue price of indebtedness discharged exceeds the sum of the
amount of cash and the fair market value of any other property given in exchange therefore. Any
reduction in tax attributes under the CODI rules does not occur until the end of the tax year after
such attributes have been applied to determine the tax in the year of discharge or, in the case of
asset basis reduction, the first day of the taxable year following the tax year in which the CODI




                                                 25
occurs. Accordingly, consistent with the intended treatment of the Plan as a plan of liquidation for
U.S. federal income tax purposes, the Debtor expects that no CODI should be incurred by a Debtor
as a result of the implementation of the Plan prior to the disposition by such Debtor of all or
substantially all of its assets. In such case, the reduction of tax attributes resulting from such CODI
(which, as indicated above, only occurs as of the end of the tax year in which the CODI occurs)
generally should not have a material impact on the Debtor.

        The Debtor’s ability to utilize its NOL carryforwards and certain other tax attributes could
be subject to limitation if the Debtor underwent or were to undergo an ownership change within
the meaning of section 382 of the Tax Code by reason of the implementation of the Plan or
otherwise. Nevertheless, there can be no assurance that all or a substantial amount of the CODI
will not be incurred prior to the disposition of the Property, or that an ownership change will not
occur upon consummation of the Plan due to, among other things, a lack of authoritative IRS
guidance as to when CODI occurs in the context of a liquidating Chapter 11 plan. In such event,
the Debtor could incur a material amount of U.S. federal income tax in respect of the sale of the
Property depending, in part, on the amount realized upon the disposition of such assets and the
then tax basis of the assets.

       2.      Alternative Minimum Tax.

        In general, a U.S. federal alternative minimum tax (“AMT”) is imposed on a corporation’s
alternative minimum taxable income at a 20% rate to the extent that such tax exceeds the
corporation’s regular U.S. federal income tax. For purposes of computing AMT taxable income,
certain tax deductions and other beneficial allowances are modified or eliminated. In particular,
even though a corporation otherwise might be able to offset all of its taxable income for regular
tax purposes by available NOL carryforwards, only 90% of a corporation’s taxable income for
AMT purposes may be offset by available NOL carryforwards (as computed for AMT purposes).

B.     CONSEQUENCES TO HOLDERS OF ALLOWED GENERAL UNSECURED
       CLAIMS

       1.      Recognition of Gain or Loss.

       The U.S. federal income tax consequences of the implementation of the Plan to a holder of
a Claim will depend, among other things, upon the origin of the holder’s Claim, when the holder
receives payment in respect of such Claim, whether the holder reports income using the accrual or
cash method of tax accounting, whether the holder acquired its Claim at a discount, whether the
holder has taken a bad debt deduction or worthless security deduction with respect to such Claim,
and/or whether (as intended and herein assumed) the Plan is treated as a plan of liquidation for
U.S. federal income tax purposes. A holder of a Claim should consult its tax advisor regarding the
timing and amount of any potential bad debt deduction.

        Generally, a holder of an Allowed Claim will recognize gain or loss with respect to its
Allowed Claim) in an amount equal to the difference between (i) the sum of the amount of any
Cash and the fair market value of any other property received by the holder and (ii) the adjusted
tax basis of the Allowed Claim exchanged therefore (other than basis attributable to accrued but
unpaid interest previously included in the holder’s taxable income). As discussed below, the




                                                  26
amount of Cash or other property received in respect of Claims for accrued but unpaid interest will
be taxed as ordinary income, except to the extent previously included in income by a holder under
its method of accounting. See Section B.2.— “Allocation of Consideration to Interest.”

       Consistent with the treatment of the Plan as a plan of liquidation, any loss realized by a
holder of a Claim may not be recognizable until all of the distributions to such holder are received.

        When gain or loss is recognized, such gain or loss may be long-term capital gain or loss if
the Claim disposed of is a capital asset in the hands of the holder and has been held for more than
one year. Each holder of an Allowed Claim should consult its tax advisor to determine whether
gain or loss recognized by such holder will be long-term capital gain or loss and the specific tax
effect thereof on such holder.

       2.      Allocation of Consideration to Interest.

         All distributions in respect of Allowed Claims will be allocated first to the principal amount
of the Allowed Claim (as determined for U.S. federal income tax purposes), with any excess
allocated to accrued but unpaid interest. However, there is no assurance that such allocation would
be respected by the IRS for U.S. federal income tax purposes. In general, to the extent any amount
received (whether stock, cash, or other property) by a holder of a debt instrument is received in
satisfaction of accrued interest during its holding period, such amount will be taxable to the holder
as ordinary interest income (if not previously included in the holder’s gross income under the
holder’s normal method of accounting). Conversely, a holder generally recognizes a deductible
loss to the extent any accrued interest claimed was previously included in its gross income and is
not paid in full.

        Each holder of an Allowed Claim is urged to consult its own tax advisors regarding the
allocation of consideration and the taxation or deductibility of unpaid interest for tax purposes.

C.     WITHHOLDING ON DISTRIBUTIONS AND INFORMATION REPORTING

        All distributions to holders of Allowed Claims under the Plan are subject to any applicable
tax withholding, including employment tax withholding. Under U.S. federal income tax law,
interest, dividends, and other reportable payments may, under certain circumstances, be subject to
“backup withholding” at the then applicable withholding rate (currently 28%). Backup
withholding generally applies if the holder (a) fails to furnish its social security number or other
taxpayer identification number, (b) furnishes an incorrect taxpayer identification number, (c) fails
properly to report interest or dividends, or (d) under certain circumstances, fails to provide a
certified statement, signed under penalty of perjury, that the tax identification number provided is
its correct number and that it is not subject to backup withholding. Backup withholding is not an
additional tax but merely an advance payment, which may be refunded to the extent it results in
an overpayment of tax. Certain persons are exempt from backup withholding, including, in certain
circumstances, corporations and financial institutions. Holders of Allowed Claims are urged to
consult their tax advisors regarding the Treasury Regulations governing backup withholding and
whether the transactions contemplated by the Plan would be subject to these Treasury Regulations.

       In addition, a holder of an Allowed Claim that is a not a U.S. person may be subject to up
to 30% withholding, depending on, among other things, the particular type of income and whether



                                                  27
the type of income is subject to a lower treaty rate. As to certain Claims, it is possible that
withholding may be required with respect to Distributions by the Debtor even if no withholding
would have been required if payment was made prior to the Chapter 11 Case. A non-U.S. holder
may also be subject to other adverse consequences in connection with the implementation of the
Plan. As discussed above, the foregoing discussion of the U.S. federal income tax consequences
of the Plan does not generally address the consequences to non-U.S. holders. Non-U.S. holders
are urged to consult their tax advisors regarding potential withholding on Distributions by the
Debtor.

        In addition, Treasury Regulations generally require disclosure by a taxpayer on its U.S.
federal income tax return of certain types of transactions in which the taxpayer participated,
including, among other types of transactions, certain transactions that result in the taxpayer’s
claiming a loss in excess of specified thresholds. Holders are urged to consult their tax advisors
regarding these Treasury Regulations and whether the transactions contemplated by the Plan
would be subject to these Treasury Regulations and require disclosure on the holder’s tax returns.

                                              VIII.

                             CONFIRMATION OF THE PLAN

A.     CONFIRMATION HEARING

        Section 1128(a) of the Bankruptcy Code requires the Bankruptcy Court, after appropriate
notice, to hold a hearing on confirmation of a chapter 11 plan. The Bankruptcy Court has
scheduled the Confirmation Hearing to commence on January 14, 2020 at 10:00 a.m. (Eastern
Time). The Confirmation Hearing may be adjourned from time-to-time by the Debtor or the
Bankruptcy Court without further notice except for an announcement of the adjourned date made
at the Confirmation Hearing or any subsequent adjourned Confirmation Hearing.

B.     OBJECTIONS

       Section 1128 of the Bankruptcy Code provides that any party in interest may object to the
confirmation of a plan. Objections to confirmation of the Plan are governed by Bankruptcy Rule
9014.

     UNLESS AN OBJECTION TO CONFIRMATION IS TIMELY SERVED AND
FILED, IT MAY NOT BE CONSIDERED BY THE BANKRUPTCY COURT.

C.     REQUIREMENTS FOR CONFIRMATION OF THE PLAN

       1.      Requirements of Section 1129(a) of the Bankruptcy Code.

               a.     General Requirements

       At the Confirmation Hearing, the Bankruptcy Court will determine whether the following
confirmation requirements specified in section 1129 of the Bankruptcy Code have been satisfied:




                                               28
(i)      The Plan complies with the applicable provisions of the Bankruptcy
         Code.

(ii)     The Debtor has complied with the applicable provisions of the
         Bankruptcy Code.

(iii)    The Plan has been proposed in good faith and not by any means
         proscribed by law.

(iv)     Any payment made or promised by the Debtor or by a person issuing
         securities or acquiring property under the Plan for services or for
         costs and expenses in, or in connection with, the Chapter 11 Case,
         or in connection with the Plan and incident to the Chapter 11 Case,
         has been approved or is subject to the approval of the Bankruptcy
         Court as reasonable.

(v)      The Debtor has disclosed the identity and affiliations of any
         individual proposed to serve, after confirmation of the Plan, as a
         director, officer, or voting trustee of the Debtor, an affiliate of the
         Debtor participating in a plan with the Debtor, or a successor to the
         Debtor under the Plan, and the appointment to, or continuance in,
         such office of such individual is with the interests of creditors and
         equity holders and with public policy.

(vi)     With respect to each Class of Claims or Interests, each holder of an
         Impaired Claim or Impaired Interest either has accepted the Plan or
         will receive or retain under the Plan on account of such holder’s
         Claim or Interest, property of a value, as of the Effective Date, that
         is not less than the amount such holder would receive or retain if the
         Debtor was liquidated on the Effective Date under chapter 7 of the
         Bankruptcy Code. See discussion of “Best Interests Test” below.

(vii)    Except to the extent the Plan meets the requirements of section
         1129(b) of the Bankruptcy Code (discussed below), each class of
         Claims or Interests has either accepted the Plan or is not impaired
         under the Plan.

(viii)   Except to the extent that the holder of a particular claim has agreed
         to a different treatment of such claim, the Plan provides that
         administrative and priority claims will be paid in full on the
         Effective Date.

(ix)     At least one class of impaired claims has accepted the Plan,
         determined without including any acceptance of the Plan by any
         insider holding a claim in such class.

(x)      Confirmation of the Plan is not likely to be followed by the need for
         further financial reorganization of the Debtor or any successor to the



                           29
                               Debtor under the Plan, unless such liquidation or reorganization is
                               proposed in the Plan. See “Feasibility Analysis” below.

                       (xi)    All fees payable under section 1930 of title 28, as determined by the
                               Bankruptcy Court at the hearing on confirmation of the Plan, have
                               been paid or the Plan provides for the payment of all such fees on
                               the Effective Date of the Plan.

               b.      Best Interests Test

        As noted above, the Bankruptcy Code requires that each holder of an Claim or Interest
either (i) accepts the Plan or (ii) receives or retains under the Plan property of a value, as of the
Effective Date, that is not less than the value such holder would receive or retain if the Debtor was
liquidated under chapter 7 of the Bankruptcy Code on the Effective Date. This requirement is
referred to as the “best interests test.”

        The best interests test requires the Bankruptcy Court to determine what the holders of
allowed claims and allowed equity interests in each impaired class would receive from a
liquidation of the debtor’s assets and properties in the context of a liquidation under chapter 7 of
the Bankruptcy Code. To determine if a plan is in the best interests of each impaired class, the
value of the distributions from the proceeds of the liquidation of the debtor’s assets and properties
(after subtracting the amounts attributable to the aforesaid claims) is then compared with the value
offered to such classes of claims and equity interests under the plan.

        The Debtor believes that under the Plan all holders of impaired Claims and Interests will
receive property with a value not less than the value such holder would receive in a liquidation
under chapter 7 of the Bankruptcy Code. The Debtor’s belief is based primarily on
(i) consideration of the effects that a chapter 7 liquidation would have on the ultimate proceeds
available for distribution to holders of impaired Claims and Interests and (ii) the Liquidation
Analysis set forth at Exhibit A.

        The Liquidation Analysis is a comparison of (i) the estimated recoveries for creditors and
equity holders of the Debtor that may result from the Plan and (ii) an estimate of the recoveries
that may result from a hypothetical chapter 7 liquidation. The Liquidation Analysis is based upon
a number of significant assumptions which are described therein. The Liquidation Analysis is
solely for the purpose of disclosing to holders of Claims and Interests the effects of a hypothetical
chapter 7 liquidation of the Debtor, subject to the assumptions set forth therein. There can be no
assurance as to values that would actually be realized in a chapter 7 liquidation nor can there be
any assurance that the Bankruptcy Court will accept the Debtor’s conclusions or concur with such
assumptions in making its determinations under section 1129(a)(7) of the Bankruptcy Code.

               c.      Liquidation Analysis

       The Debtor has concluded that the Plan provides to each Creditor and Interest Holder
recovery with a present value at least equal to the present value of the distribution which such
person would receive if the Debtor were liquidated under chapter 7 of the Bankruptcy Code. The
Plan provides for a sale of the Property through an organized arm’s length transaction. If a sale of
the Property were to occur in a chapter 7 liquidation, the Property would likely be sold through a



                                                 30
depressed auction sale at a lower price, while the administrative burden (including state and federal
taxes) would increase the amount of liabilities that get deducted from the proceeds of the sale, and
ultimately decreasing the amount available to creditors.

       The Debtor further believes that the net effect of a conversion of this case to chapter 7
would be to (i) increase the administrative expenses of the estate and (ii) decrease the funds
available for non-administrative creditors. In such event, the amount of funds available to
unsecured creditors for distribution would be substantially less.

        While the Debtor believes the assumptions underlying the Liquidation Analysis are
reasonable, the validity of such assumptions may be affected by the occurrence of events, and the
existence of conditions not now contemplated or by other factors, many of which will be beyond
the control of the Bankruptcy Court, the Debtor and any trustee appointed for the Debtor. The
actual liquidation value of the Debtor may vary from that considered herein and the variations may
be material

               d.      Feasibility Analysis

        The Bankruptcy Code requires that a debtor demonstrate that confirmation of a plan is not
likely to be followed by liquidation or the need for further financial reorganization unless
contemplated by the Plan. The Plan provides for the sale of substantially all of the Debtor’s assets
and the distribution of the proceeds of such sale. Thus, the Plan provides for the total liquidation
of the Debtor’s assets and therefore meets the feasibility tests of section 1129.

       2.      Requirements of Section 1129(b) of the Bankruptcy Code.

       The Bankruptcy Court may confirm the Plan over the rejection or deemed rejection of the
Plan by a class of Claims or Interests if the Plan “does not discriminate unfairly” and is “fair and
equitable” with respect to such class.

               a.      No Unfair Discrimination

        The “no unfair discrimination” test applies to classes of claims or equity interests that are
of equal priority and are receiving different treatment under a plan. A chapter 11 plan of
reorganization does not discriminate unfairly, within the meaning of the Bankruptcy Code, if the
legal rights of a dissenting class are treated in a manner consistent with the treatment of other
classes whose legal rights are substantially similar to those of the dissenting class and if no class
of claims or equity interests receives more than it legally is entitled to receive for its claims or
equity interests. This test does not require that the treatment be the same or equivalent, but that
such treatment is “fair.”

        The Debtor believes that, under the Plan, all impaired classes of Claims and Interests are
treated in a manner that is fair and consistent with the treatment of other classes of Claims and
Interests having the same priority. Accordingly, the Debtor believes the Plan does not discriminate
unfairly as to any impaired class of Claims or Interests.




                                                 31
                b.      Fair and Equitable Test

       The “fair and equitable” test applies to classes of different priority and status (e.g., secured
versus unsecured) and includes the general requirement that no class of claims receive more than
100% of the allowed amount of the claims in such class. The test sets forth different standards for
what is fair and equitable, depending on the type of claims or interests in such class. In order to
demonstrate that a plan is “fair and equitable,” the plan proponent must demonstrate the following:

                        (i)     Secured Creditors. With respect to a class of impaired secured
claims, a proposed plan must provide the following: (a) that the holders of secured claims retain
their liens securing such claims, whether the property subject to such liens is retained by the debtor
or transferred to another entity, to the extent of the allowed amount of such claims, and receive on
account of such claim deferred cash payments totaling at least the allowed amount of such claim,
of a value, as of the effective date of the Plan, of at least the value of such holder’s interest in the
estates’ interest in such property, or (b) for the sale, subject to section 363(k) of the Bankruptcy
Code, of any property that is subject to the liens securing such claims, free and clear of such liens,
with such liens to attach to the proceeds of such sale, and the treatment of such liens on proceeds
under clause (a) or (c) of this paragraph, or (c) that the holders of secured claims receive the
“indubitable equivalent” of their allowed secured claim. There are two impaired classes of Secured
Claims. Class 2 Real Property Tax Claims will either be paid in full or retain their liens in the
same priority as before the Commencement Date.

                       (ii)    Unsecured Creditors. With respect to a class of impaired unsecured
claims, a proposed plan must provide the following: either (i) each holder of an impaired
unsecured claim receives or retains under the plan property of a value equal to the amount of its
allowed claim or (ii) the holders of claims and interests that are junior to the claims of the
dissenting class will not receive any property under the plan.

        With respect to Unsecured Creditors, the absolute priority rule allows the confirmation of
a Plan over the rejection of a class of Unsecured Claims if the holder of any claim or interest that
is junior to the claims of such class will not receive or retain under the Plan on account of such
junior claim or interest any property. As subordinated claims and equity interests in the Debtor
are only receiving a distribution if all claims senior are paid in full, there is no class of claims or
interests junior to the unsecured creditor class that is to receive payment under the Plan or retain
any interest in any property under the Plan.

                       (iii)   Holders of Equity Interests. A plan is fair and equitable as to a class
of equity interests if that class of equity interests receives its liquidation preference, its fixed
redemption price or its value. The Plan is fair and equitable as to the Holders of Interests because
they are receiving a distribution only after all other distributions are made pursuant to the Plan.
Thus, the Holders Interests are receiving the value of their equity interest in the Debtor.

                c.      Application to the Plan

       As to any Class that may reject the Plan, the Debtor believes the Plan will satisfy both the
“no unfair discrimination” requirement and the “fair and equitable” requirements, because, as to
any such dissenting Class, there is no Class of equal priority receiving more favorable treatment,




                                                  32
and such Class will either be paid in full, or no Class that is junior to such a dissenting Class will
receive or retain any property on account of the Claims or Interests in such Class.

       3.      Alternative to Confirmation and Consummation of the Plan.

        The Debtor has evaluated several alternatives to the Plan. After studying these alternatives,
the Debtor has concluded that the Plan is the best option for the Debtor and its estate and will
maximize recoveries to parties-in-interest—assuming confirmation and consummation of the Plan.
If the Plan is not confirmed and consummated, the alternatives to the Plan include a sale of the
Property under section 363 of the Bankruptcy Code or a liquidation of the Debtor under chapter 7
of the Bankruptcy Code.

               a.      Section 363 Sale

       If the Plan is not confirmed, the Debtor could seek from the Bankruptcy Court, after notice
and a hearing, authorization to sell the Property and other assets under section 363 of the
Bankruptcy Code. Indeed, the form of Asset Purchase Agreement will require any Purchaser
to consummate a sale under section 363 in the event that the Plan is not confirmed.

               b.      Liquidation Under Chapter 7

        In a chapter 7 case, a trustee is appointed to liquidate a debtor’s assets and to make
distributions to creditors in accordance with the priorities established in the Bankruptcy Code.
Generally, secured creditors are paid first from the proceeds of sales of their collateral. If any
assets remain in the bankruptcy estate after satisfaction of secured creditors’ claims from their
collateral, administrative expenses are next to be paid. Unsecured creditors are paid from any
remaining sale proceeds, according to their respective priorities. Unsecured creditors with the
same priority share in proportion to the amount of their allowed claims in relationship to the total
amount of allowed claims held by all unsecured creditors with the same priority. Finally, interest
holders receive the balance that remains, if any, after all creditors are paid.

        Substantially all of the Debtor’s assets are being sold through the proposed Sale
Transaction under the Plan. The Debtor believes that the Plan provides a greater recovery to
Holders of Allowed General Unsecured Claims than would a chapter 7 liquidation for several
reasons. First, liquidation under chapter 7 of the Bankruptcy Code would both decrease the
aggregate proceeds available to holders of Claims and Interests and increase the magnitude of
claims to those proceeds. Specifically, the Plan contemplates that the Debtor sell the Property
through a sale that is the result of substantial marketing and not a liquidation fire sale. A
liquidation of the Property under chapter 7 would be less orderly and would yield only the
liquidation value of the Property, not its fair market value.

        The Debtor believes that in liquidation under chapter 7, before creditors received any
distribution, additional administrative expenses involved in the appointment of a chapter 7 trustee
and its retained professionals would cause a substantial diminution in the value of the Debtor’s
assets. The assets available for distribution to creditors would be reduced by such additional
expenses and by the Claims, some of which would be entitled to priority, which would arise by
reason of the liquidation and from the rejection of leases and other executory contracts.




                                                 33
         Based on the Debtor’s analysis, it is probable that a liquidation of the Debtor’s assets under
a chapter 7 liquidation would result in smaller distributions being made to creditors than those
provided for under the Plan because of (i) the likelihood that the assets of the Debtor would have
to be sold or otherwise disposed of in a less orderly fashion over a short period of time, and
(ii) additional expenses and claims, some of which would be entitled to priority, which would be
generated during the chapter 7 liquidation process. Accordingly, the Debtor believes that the Plan
is in the best interests of creditors.

               c.      Alternative Plans

        The Debtor does not believe that there are any alternative plans for the reorganization or
liquidation of the Debtor’s Estate that would, or indeed could, yield a better result for its creditors
that the current proposed plan. The Debtor believes that the Plan, as described herein, enables
Holders of Claims and Interests to realize the greatest possible value under the circumstances and
that, compared to any alternative plan, the Plan has the greatest chance to be confirmed and
consummated.

       4.      Nonconsensual Confirmation.

        In the unlikely circumstance that any impaired Class of Claims entitled to vote will not
accept the Plan by the requisite statutory majority provided in section 1126(c) of the Bankruptcy
Code, the Debtor reserves the right to amend the Plan or undertake to have the Bankruptcy Court
confirm the Plan under section 1129(b) of the Bankruptcy Code or both. With respect to impaired
Classes of Claims that are deemed to reject the Plan, the Debtor would request that the Bankruptcy
Court confirm the Plan pursuant to section 1129(b) of the Bankruptcy Code.

                                                 IX.

                                          CONCLUSION

        The Debtor believes that confirmation and implementation of the Plan is in the best
interests of all creditors, and urges holders of impaired Claims to vote to accept the Plan and to
evidence such acceptance by returning their ballots so that they will be received no later than the
Voting Deadline, January 7, 2020 at 5:00 p.m. (prevailing Eastern Time).

Dated: December 2, 2019
       New York, New York




                                                  34
                                             EXHIBIT A

                                          Liquidation Analysis

This Liquidation Analysis compares the potential distributions to creditors under chapter 7 of the
Bankruptcy Code and the proposed distributions under the Debtor’s Chapter 11 Plan (the “Plan”)
proposed by Wansdown Properties Corportion N.V. (the “Debtor”). Capitalized terms not defined
herein shall have the meaning ascribed to them in the Plan.

Pursuant to the Plan, the Debtor will sell the Property to the Purchaser. Thus, the Debtor’s
remaining asset will be its available cash from the proceeds of the sale to the Purchaser.

                           Potential Distribution In A Chapter 7 Liquidation

  Assets

  Projected Available Cash (as of 1/31/20)        $10,300,000.00


  Estimated Distributions to
  Administrative and Priority Claims

  Chapter 7 Trustee Fees                                $332,250

  Chapter 7 Professional Fee Claims                      $50,000

  Chapter 11 Professional Fee Claims                    $150,000

  Administrative Claims                                          $0

  Priority Tax Claims                                   $452,963


  Total Est. Admin. and Priority Claims                 $985,213


  Estimated Distribution to Other Claims

  Secured Claims                                      $8,811,543

  Available Distribution to General
  Unsecured Claims (total Claims of
  $8,244,779, including Subordinated
  Unsecured Claims that holders of such
  claims would no longer consent to be                           *Pro rata distribution of 6% to
  subordinated)                                         $503,244 general unsecured creditors
                      Proposed Distributions Under Debtor’s Chapter 11 Plan

Assets

Projected Available Cash (as of 1/31/20)     $10,300,000.00


Estimated Distributions to
Administrative and Priority Claims

Statutory Fees                                     $103,000

Administrative Claims                                    $0

Fee Claims                                         $150,000

Priority Tax Claims                                 $66,026



Total Est. Admin. and Priority Tax Claims          $319,026


Estimated Plan Distributions


Class 1 Other Priority Claims                            $0

Class 2 Real Property Tax Claims                   $386,937

                                                            *Includes claim of Azari for $3.4
Class 3 Secured Claims                          $8,811,543* million, which will be contested

Class 4 General Unsecured Claims (total                     *Pro rata distribution of 100% for
$764,779)                                          $764,779 General Unsecured Claims

                                                            *Distribution to subordinated
                                                            creditor claim of $7,480,000 will be
Class 5 – Subordinated Unsecured Claims                     increased to the extent Azari claim is
(total $7,480,000)                                 $17,715* disallowed

Class 6 – Existing Equity Interests                      $0
EXHIBIT B
UNITED STATES BANKRUPTCY COURT
SOUTHERN DISTRICT OF NEW YORK
------------------------------------x
                                    :
In re:                              :   Chapter 11
                                    :
WANSDOWN PROPERTIES CORPORATION :       Case No.: 19-13223 (SMB)
N.V.,                               :
                                    :
               Debtor.              :
------------------------------------x




                         CHAPTER 11 PLAN




New York, New York
December 2, 2019

                                           RUBIN LLC
                                           Paul A. Rubin
                                           Hanh V. Huynh
                                           345 Seventh Avenue, 21st Floor
                                           New York, New York 10001
                                           Tel: 212.390.8054
                                           Fax: 212.390.8064
                                           prubin@rubinlawllc.com
                                           hhuynh@rubinlawllc.com
        Wansdown Properties Corporation N.V., the Debtor herein proposes the following
chapter 11 plan pursuant to section 1121(a) of the Bankruptcy Code. Capitalized terms used herein
shall have the meanings set forth in Section 1.A.

SECTION 1.             DEFINITIONS AND INTERPRETATION

       A.      Definitions

         1.1    Administrative Expense Claim means any Claim for costs and expenses of
Administration during the Chapter 11 Case pursuant to sections 328, 330, 363, 364(c)(1), 365,
503(b) or 507(a)(2) of the Bankruptcy Code, including, (a) the actual and necessary costs and
expenses incurred after the Commencement Date and through the Effective Date of preserving the
Estate and operating the business of the Debtor (such as wages, salaries or commissions for
services and payments for goods and other services and leased premises); (b) Fee Claims and (c)
all fees and charges assessed against the Estates pursuant to section 1911 through 1930 of chapter
123 of title 28 of the United States Code, 28 U. S. C. §§ 1-1401.

       1.2    Administrative Expense Claims Bar Date means the first Business Day that is 30
days following the Effective Date, except as otherwise specifically set forth in the Plan.

         1.3    Administrative Expense Claims Objection Bar Date means the first Business Day
that is 90 days following the Effective Date, except as otherwise specifically set forth in the Plan;
provided that the Administrative Claims Objection Bar Date may be extended pursuant to an order
of the Bankruptcy Court upon a motion filed by the Reorganized Debtor after notice and a hearing.

        1.4    Allowed means, (i) with reference to any Claim (a) any Claim against the Debtor
that has been listed by the Debtor in its Schedules, as such Schedules may be amended by the
Debtor from time to time in accordance with Bankruptcy Rule 1009, as liquidated in amount and
not disputed or contingent and for which no contrary proof of Claim has been filed, (b) any Claim
listed on the Schedules or included in a timely filed proof of Claim, as to which no objection to
allowance has been, or subsequently is, interposed in accordance with 7.9 hereof or prior to the
expiration of such other applicable period of limitation fixed by the Bankruptcy Code, the
Bankruptcy Rules, or the Bankruptcy Court, or as to which any objection has been determined by
a Final Order to the extent such Final Order is in favor of the respective holder, or (c) any Claim
expressly allowed by a Final Order.

        1.5     Available Cash means all Cash of the Debtor realized from its business operations,
the sale or other disposition (other than the Sale Transaction) of its assets, the interest earned on
its invested funds, recoveries from Causes of Action or from any other source or otherwise.

       1.6      Avoidance Action means any action commenced, or that may be commenced,
before or after the Effective Date pursuant to section 544, 545, 547, 548, 549, 550, or 551 of the
Bankruptcy Code.

        1.7   Bankruptcy Code means title 11 of the United States Code, 11 U. S. C. §§ 101, et
seq., as amended from time to time, as applicable to the Chapter 11 Case.




                                                 2
        1.8   Bankruptcy Court means the United States Bankruptcy Court for the Southern
District of New York having jurisdiction over the Chapter 11 Case and, to the extent of any
reference made under section 157 of title 28 of the United States Code, the unit of such District
Court having jurisdiction over the Chapter 11 Case under section 151 of title 28 of the United
States Code.

       1.9    Bankruptcy Rules means the Federal Rules of Bankruptcy Procedure as
promulgated by the United States Supreme Court under section 2075 of title 28 of the United States
Code, as amended from time to time, applicable to the Chapter 11 Case, and any Local Rules of
the Bankruptcy Court.

       1.10 Bar Date Order means that certain order to entered on November 6, 2019 by the
Court establishing the last date for creditors that are governmental units to file claims against the
Debtor’s estate.

       1.11 Business Day means any day other than a Saturday, a Sunday or any other day on
which banking institutions in New York, New York are required or authorized to close by law or
executive order.

       1.12    Cash means legal tender of the United States of America.

         1.13 Causes of Action means any action, Claim, cause of action, controversy, demand,
right, lien, indemnity, guaranty, suit, obligation, liability, damage, judgment, account, defense,
offset, power, privilege, license and franchise of any kind or character whatsoever, known,
unknown, contingent or non-contingent, matured or unmatured, suspected or unsuspected,
liquidated or unliquidated, disputed or undisputed, secured or unsecured, assertable directly or
derivatively, whether arising before, on, or after the Commencement Date, in contract or in tort,
in law or in equity or pursuant to any other theory of law. Cause of Action also includes: (a) any
right of setoff, counterclaim or recoupment and any claim for breach of contract or for breach of
duties imposed by law or in equity; (b) the right to object to Claims or Interests; (c) any Avoidance
Action; (d) any claim or defense including fraud, mistake, duress and usury and any other defenses
set forth in section 558 of the Bankruptcy Code; and (e) any state law fraudulent transfer claim.

      1.14 Chapter 11 Case means the above-captioned case under chapter 11 of the
Bankruptcy Code commenced by the Debtor on October 8, 2019.

       1.15    Claim has the meaning set forth in section 101(5) of the Bankruptcy Code.

        1.16 Claims Objection Bar Date means the first Business Day that is 90 after the
Effective Date; provided that the Claims Objection Bar Date may be extended pursuant to an order
of the Bankruptcy Court upon a motion filed by the Reorganized Debtor.

        1.17   Class means any group of Claims or Interests classified pursuant to Section 3.1 of
the Plan.

       1.18    Commencement Date means October 8, 2019.




                                                 3
       1.19 Confirmation means the entry on the docket of the Chapter 11 Case of the
Confirmation Order.

        1.20 Confirmation Date means the date on which the Clerk of the Bankruptcy Court
enters the Confirmation Order.

       1.21 Confirmation Hearing means the hearing to be held by the Bankruptcy Court
regarding Confirmation of the Plan, as such hearing may be adjourned or continued from time to
time.

       1.22 Confirmation Order means an order of the Bankruptcy Court in form and substance
reasonably acceptable to the Debtor confirming the Plan and approving the Sale Transaction.

       1.23    Consummation means the occurrence of the Effective Date of the Plan.

       1.24 Cure Obligation means all (a) amounts (or such other amount as may be agreed
upon by the parties under an Executory Contract or Unexpired Lease) required to cure any
monetary defaults; and (b) other obligations required to cure any non-monetary defaults under any
Executory Contract or Unexpired Lease that is to be assumed by the Debtor pursuant to sections
365 or 1123 of the Bankruptcy Code.

       1.25    Debtor means Wansdown Properties Corporation N.V.

       1.26 Disclosure Statement means the Disclosure Statement for the Plan which is
prepared and distributed in accordance with sections 1125, 1126(b) and/or 1145 of the Bankruptcy
Code, Bankruptcy Rule 3018 and/or other applicable law.

        1.27 Disputed Claim means with respect to a Claim or Interest, any such Claim or
Interest (a) to the extent neither Allowed nor disallowed under the Plan or a Final Order nor
deemed Allowed under section 502, 503 or 1111 of the Bankruptcy Code, or (b) for which a Proof
of Claim or Interest has been filed, to the extent the Debtor or any party in interest has interposed
a timely objection or request for estimation before the Confirmation Date in accordance with the
Plan, which objection or request for estimation has not been withdrawn or determined by a Final
Order.

       1.28 Distribution Date means a date or dates, including the Initial Distribution Date, as
determined by the Reorganized Debtor in accordance with the terms of the Plan, on which the
Reorganized Debtor makes a distribution to holders of Allowed Claims.

       1.29    Distribution Record Date means the Effective Date of the Plan.

        1.30 Effective Date means the date on which all conditions to the effectiveness of the
Plan set forth in Section 11 hereof have been satisfied or waived in accordance with the terms of
the Plan.

       1.31    Entity has the meaning set forth in section 101(15) of the Bankruptcy Code.




                                                 4
        1.32    Estate means the estate of the Debtor created under section 541 of the Bankruptcy
Code.

         1.33 Estimated Professional Fee Escrow means the escrow account established under
the Plan ten (10) days prior to the Effective Date holding sufficient Cash to pay the Fee Claims in
full, subject to their Allowance by the Bankruptcy Court upon the later of (i) the Effective Date of
(ii) the date upon which the order relating to any such Allowed Fee Claim is entered or (iii) upon
such other terms and conditions as may be agreed to between the holder of such an Allowed Fee
Claim and the Debtor or the Reorganized Debtor, as applicable.

        1.34 Exculpated Parties means collectively: (a) the Debtor; and (b) the Purchaser; and
(c) with respect to each of the foregoing entities in clauses (a) through (b), such entities’ successors
and assigns, subsidiaries, affiliates, current and former officers, directors, principals, shareholders,
members, partners, employees, agents, advisory board members, financial advisors, attorneys,
accountants, investment bankers, consultants, representatives, management companies, and other
professionals, and such persons’ respective heirs, executors, Estates, servants and nominees, in
each case in their capacity as such.

        1.35 Executory Contract means a contract or lease to which the Debtor is a party that is
subject to assumption or rejection under sections 365 or 1123 of the Bankruptcy Code.

        1.36 Existing Equity Interests means all Interests in the Debtor, including membership
interests or the rights to acquire any such Interests.

        1.37 Fee Claim means a Claim for professional services rendered or costs incurred on
or after the Commencement Date through the Effective Date by professional persons retained by
the Debtor pursuant to sections 327, 328, 329, 330, 331, 503(b) or 1103 of the Bankruptcy Code
in the Chapter 11 Case.

         1.38 Final Order means an order or judgment of a court of competent jurisdiction that
has been entered on the docket maintained by the clerk of such court, which has not been reversed,
vacated or stayed and as to which (a) the time to appeal, petition for certiorari, or move for a new
trial, reargument or rehearing has expired and as to which no appeal, petition for certiorari, or other
proceedings for a new trial, reargument or rehearing shall then be pending, or (b) if an appeal, writ
of certiorari, new trial, reargument or rehearing thereof has been sought, such order or judgment
shall have been affirmed by the highest court to which such order was appealed, or certiorari shall
have been denied, or a new trial, reargument or rehearing shall have been denied or resulted in no
modification of such order, and the time to take any further appeal, petition for certiorari or move
for a new trial, reargument or rehearing shall have expired; provided, however, that no order or
judgment shall fail to be a “Final Order” solely because of the possibility that a motion pursuant
to section 502(j) or 1144 of the Bankruptcy Code or under Rule 60 of the Federal Rules of Civil
Procedure or Bankruptcy Rule 9024 has been or may be filed with respect to such order or
judgment.

        1.39 General Unsecured Claim means any unsecured Claim that is not entitled to
priority under the Bankruptcy Code or any order of the Bankruptcy Court.




                                                   5
        1.40   Governmental Unit has the meaning set forth in section 101(27) of the Bankruptcy
Code.

       1.41 Impaired means, with respect to a Claim, Interest or Class of Claims or Interests,
“impaired” within the meaning of section 1124 of the Bankruptcy Code.

       1.42 Initial Distribution means the first distribution that the Reorganized Debtor makes
to holders of Allowed Claims.

       1.43 Initial Distribution Date means the date selected by the Debtor or the Reorganized
Debtor, as applicable, on or as soon as reasonably practicable after the Effective Date.

       1.44 Interests means any equity security in a Debtor as defined in section 101(16) of the
Bankruptcy Code, including all instruments evidencing an ownership interest in the Debtor,
whether or not transferable, and any option, warrant or right, contractual or otherwise, to acquire
any such interests in the Debtor that existed immediately before the Effective Date.

        1.45   Lien has the meaning set forth in section 101(37) of the Bankruptcy Code.

       1.46 Other Priority Claim means any Claim against the Debtor entitled to priority in
payment as specified in section 507(a)(3), (4), (5), (6), (7) or (9) of the Bankruptcy Code, other
than an Administrative Expense Claim or a Priority Tax Claim.

       1.47 Person means an individual, corporation, partnership, joint venture, association,
Joint Stock Company, Limited Liability Company, limited liability partnership, trust, estate,
unincorporated organization, Governmental Unit or other entity.

       1.48 Plan means this chapter 11 plan, including the exhibits hereto and the Plan
Supplement, as the same may be amended or modified from time to time in accordance with
Section 14.4 herein.

       1.49 Plan Fund means the amount of Cash available to the Debtor on the Effective Date
from the sale of the Property, if any, which, when added to the Available Cash held by the Debtor
on the Effective Date, will be utilized to fund the payment of Allowed Claims and Allowed
Administrative Claims, Priority Tax Claims and Fee Claims (including the Estimated Professional
Fee Escrow, if any) in their order of priority as provided for in this Plan and to fund Disputed
Claim Reserves with respect to such claims.

        1.50 Plan Supplement means the compilation of documents containing, among other
things, the Schedule of Cure Costs, if any, the Purchase Agreement, and information required to
be disclosed in accordance with section 1129(a)(5) of the Bankruptcy Code; provided that, through
the Effective Date, the Debtor shall have the right to amend any schedules, exhibits, and the other
documents contained in, and exhibits to, the Plan Supplement.

        1.51 Plan Supplement Filing Deadline means the date that is five (5) business days
prior to the commencement of the Confirmation Hearing.




                                                6
        1.52 Priority Tax Claim means any unsecured Claim of a Governmental Unit of the kind
entitled to priority in payment as specified in sections 502(i) and 507(a)(8) of the Bankruptcy Code.

        1.53 Pro Rata means the proportion that an Allowed Claim in a particular Class bears
to the aggregate amount of Allowed Claims and Disputed Claims within such Class.

        1.54   Proof of Claim means a proof of Claim filed against the Debtor in its Chapter 11
Case.

       1.55 Property means the real property and improvements thereon located at 29 Beekman
Place, New York, New York and owned by the Debtor.

       1.56 Purchase Agreement means a Residential Contract of Sale, in form attached to the
Plan Supplement, which provides for the sale of the Property to the Purchaser and determined by
the Debtor to reflect the highest or otherwise best offer for the Property.

        1.57   Purchaser means 29 Beekman Corp.

        1.58 Reorganized Debtor means the entity to be formed to receive the Sale Proceeds,
make distributions to creditors under the Plan, and otherwise perform the post-Confirmation
obligations of the Debtor.

        1.59 Sale Proceeds means the proceeds from the Sale Transaction net of closing costs
including but not limited to Debtor’s brokerage fees, title costs and other ordinary and necessary
costs of, or credits related to, the transfer of title to the Property.

        1.60   Sale Transaction means the sale of the Property pursuant to the Plan.

       1.61 Schedule of Cure Costs means the schedule of cure costs, if any, required to be
paid by the Debtor in accordance with section 365 of the Bankruptcy Code in connection with the
assumption and assignment of Executory Contracts and Unexpired Leases to be assumed by the
Debtor under the Plan and to be filed with the Plan Supplement.

        1.62 Schedules means the schedules of assets and liabilities and the statement of
financial affairs filed by the Debtor under section 521 of the Bankruptcy Code, Bankruptcy Rule
1007, and the Official Bankruptcy Forms of the Bankruptcy Rules, as such schedules and
statements have been or may be supplemented or amended from time to time.

        1.63 Secured Claim means a Claim to the extent (i) secured by property of the Estate,
the amount of which is equal to or less than the value of such property (A) as set forth in the Plan,
(B) as agreed to by the holder of such Claim and the Debtor or (C) as determined by a Final Order
in accordance with section 506(a) of the Bankruptcy Code, or (ii) secured by the amount of any
rights of setoff of the holder thereof under section 553 of the Bankruptcy Code.

       1.64 Subordinated Unsecured Claim means a Claim that would otherwise be a General
Unsecured Claim that is legally (by virtue of the applicable laws and rules) or by agreement
subordinated as to payment to such General Unsecured Claims. Pursuant to section 510 of the
Bankruptcy Code, the Debtor or Reorganized Debtor, as applicable, may seek entry of an order to


                                                 7
re-classify any Allowed Claim or Interest in accordance with any contractual, legal, or equitable
subordination relating thereto.

        1.65 Unimpaired means, with respect to a Claim, Interest or Class of Claims or Interests,
that such Claim or Interest is not “impaired” within the meaning of section 1123(a)(4) and 1124
of the Bankruptcy Code.

       B.      Interpretation; Application of Definitions and Rules of Construction

         Unless otherwise specified, all section or exhibit references in the Plan are to the respective
section in, or exhibit to, the Plan, as the same may be amended, waived or modified from time to
time. The words “herein,” “hereof,” “hereto,” “hereunder,” and other words of similar import refer
to the Plan as a whole and not to any particular section, subsection or clause contained therein. The
headings in the Plan are for convenience of reference only and shall not limit or otherwise affect
the provisions hereof. For purposes herein: (1) in the appropriate context, each term, whether stated
in the singular or the plural, shall include both the singular and the plural, and pronouns stated in
the masculine, feminine, or neuter gender shall include the masculine, feminine, and the neuter
gender; (2) any reference herein to a contract, lease, instrument, release, indenture, or other
agreement or document being in a particular form or on particular terms and conditions means that
the referenced document shall be substantially in that form or substantially on those terms and
conditions; (3) unless otherwise specified, all references herein to “Sections” are references to
Sections hereof or hereto; (4) the rules of construction set forth in section 102 of the Bankruptcy
Code shall apply; and (5) any term used in capitalized form herein that is not otherwise defined
but that is used in the Bankruptcy Code or the Bankruptcy Rules shall have the meaning assigned
to that term in the Bankruptcy Code or the Bankruptcy Rules, as the case may be.

       C.      Controlling Document

        In the event of an inconsistency between the Plan and the Plan Supplement, the terms of
the Plan shall control (unless stated otherwise in the Plan). The provisions of the Plan and of the
Confirmation Order shall be construed in a manner consistent with each other so as to effect the
purposes of each; provided that, if there is determined to be any inconsistency between any Plan
provision and any provision of the Confirmation Order that cannot be so reconciled, then, solely
to the extent of such inconsistency, the provisions of the Confirmation Order shall govern and
any such provision of the Confirmation Order shall be deemed a modification of the Plan and
shall control and take precedence.

SECTION 2.             ADMINISTRATIVE EXPENSE AND PRIORITY CLAIMS

       2.1     Administrative Expense Claims.

       Except to the extent that a holder of an Allowed Administrative Expense Claim and the
Debtor or Reorganized Debtor, as applicable, agree to different treatment, the Debtor (or the
Reorganized Debtor as the case may be) shall pay to each holder of an Allowed Administrative
Expense Claim, Cash in an amount equal to such Claim (plus statutory interest on such claim, if
applicable), on or as soon thereafter as is reasonably practicable, the later of (a) the Effective Date
and (b) the first Business Day after the date that is thirty (30) calendar days after the date such
Administrative Expense Claim becomes an Allowed Administrative Expense Claim; provided that


                                                   8
Allowed Administrative Expense Claims representing liabilities incurred in the ordinary course of
business by the Debtor shall be paid from Available Cash by the Debtor in the ordinary course of
business, consistent with past practice and in accordance with the terms and subject to the
conditions of any agreements governing, instruments evidencing or other documents relating to
such transactions.

        Except as otherwise provided by a Final Order previously entered by the Bankruptcy Court
(including the Bar Date Order), requests for payment of Administrative Expense Claims, other
than requests for payment of Fee Claims must be filed and served on the Debtor no later than the
Administrative Expense Claims Bar Date pursuant to the procedures specified in the Confirmation
Order and the notice of entry of the Confirmation Order.

        Holders of Administrative Expense Claims that are required to file and serve a request for
payment of such Administrative Expense Claims and that do not file and serve such a request by
the Administrative Expense Claims Bar Date shall be forever barred, estopped, and enjoined from
asserting such Administrative Expense Claims against the Debtor or its property, and
Administrative Expense Claims shall be deemed compromised, settled, and released as of the
Effective Date. The Debtor or Reorganized Debtor, as applicable, must file and serve objections
to Administrative Expense Claims on or before the Administrative Expense Claims Objection Bar
Date.

       2.2     Fee Claims.

        All entities seeking an award by the Bankruptcy Court of Fee Claims shall file their
respective final applications for allowance of compensation for services rendered and
reimbursement of expenses incurred by the date that is thirty (30) days after the Effective Date.
No later than ten (10) days prior to the Effective Date, all entities holding claims for Fee Claims
shall serve upon the Debtor a notice of the estimated amount of their unpaid Fee Claim and Debtor
shall segregate, at Closing of the Sale Transaction, into a Estimated Professional Fee Escrow, the
amounts which are necessary to pay the amount of such Fee Claim, in full subject to Allowance
by the Bankruptcy Court (i) upon the later of (A) the Effective Date and (B) the date upon which
the order relating to any such Allowed Fee Claim is entered or (ii) upon such other terms as may
be mutually agreed upon between the holder of such an Allowed Fee Claim and the Debtor or
Reorganized Debtor, as applicable. The Reorganized Debtor is authorized to pay compensation
for services rendered or reimbursement of expenses incurred after the Effective Date in the
ordinary course and without the need for Bankruptcy Court approval.

       2.3     Priority Tax Claims.

        Except to the extent that a holder of an Allowed Priority Tax Claim agrees to a different
treatment, each holder of an Allowed Priority Tax Claim shall receive Cash in an amount equal to
such Allowed Priority Tax Claim on, or as soon thereafter as is reasonably practicable, the later of
the Effective Date, the first Business Day after the date that is thirty (30) calendar days after the
date such Priority Tax Claim becomes an Allowed Priority Tax Claim, and the date such Allowed
Priority Tax Claim is due and payable in the ordinary course.




                                                 9
SECTION 3.             CLASSIFICATION OF CLAIMS AND INTERESTS

       3.1     Classification in General.

        A Claim or Interest is placed in a particular Class for all purposes, including voting,
confirmation, and distribution under this Plan and under sections 1122 and 1123(a)(1) of the
Bankruptcy Code; provided that a Claim or Interest is placed in a particular Class for the purpose
of receiving distributions pursuant to this Plan only to the extent that such Claim or Interest is an
Allowed Claim or Allowed Interest in that Class and such Claim or Interest has not been satisfied,
released, or otherwise settled prior to the Effective Date.

       3.2     Summary of Classification.

        The following table designates the Classes of Claims against and Interests in the Debtor
and specifies which of those Classes are (a) Impaired or Unimpaired by the Plan, (b) entitled to
vote to accept or reject the Plan in accordance with section 1126 of the Bankruptcy Code and (c)
deemed to reject the Plan. In accordance with section 1123(a)(1) of the Bankruptcy Code,
Administrative Expense Claims and Priority Tax Claims have not been classified and, thus, are
excluded from the classes of Claims and Interests set forth in this Section 3. All potential Classes
for the Debtor are set forth herein. The Debtor may not have holders of Claims or Interests in a
Class or Classes, and such Classes shall be treated as set forth in Section 3.4.

    Class                 Designation                     Treatment             Entitled to Vote
      1         Other Priority Claims                     Unimpaired                   No
                                                                               (deemed to accept)
       2        Real Property Tax Claims                  Unimpaired                   No
                                                                               (deemed to accept)
       3        Secured Claims                            Unimpaired                   No
                                                                               (deemed to accept)
       4        General Unsecured Claims                  Unimpaired                   No
                                                                               (deemed to accept)
       5        Subordinated Unsecured Claims               Impaired                  Yes

       6        Existing Equity Interests                   Impaired                   Yes



       3.3     Special Provision Governing Unimpaired Claims.

        Except as otherwise provided in the Plan, nothing under the Plan shall affect the rights of
the Debtor or the Reorganized Debtor in respect of any Unimpaired Claims, including all rights in
respect of legal and equitable defenses to, or setoffs or recoupments against, any such Unimpaired
Claims.




                                                 10
        3.4    Elimination of Vacant Classes.

        Any Class of Claims or Interests that, as of the commencement of the Confirmation
Hearing, does not have at least one holder of a Claim or Interest that is Allowed in an amount
greater than zero for voting purposes shall be considered vacant, deemed eliminated from the Plan
for purposes of voting to accept or reject the Plan, and disregarded for purposes of determining
whether the Plan satisfies section 1129(a)(8) of the Bankruptcy Code with respect to that Class.

        3.5    Voting Classes.; Presumed Acceptance by Non-Voting Classes.

        If a Class contains Claims or Interests eligible to vote and no holders of Claims or Interests
eligible to vote in such Class vote to accept or reject the Plan, the Debtor shall request the
Bankruptcy Court at the Confirmation Hearing to deem the Plan accepted by the holders of such
Claims or Interests in such Class.

        3.6    Confirmation Pursuant to Sections 1129(a)(10) and 1129(b) of the Bankruptcy
Code.

        The Debtor shall seek Confirmation of the Plan pursuant to section 1129(b) of the
Bankruptcy Code with respect to any rejecting Class of Claims or Interests. The Debtor reserves
the right to modify the Plan, in accordance with Article XI hereof to the extent, if any, that
Confirmation pursuant to section 1129(b) of the Bankruptcy Code requires modification, including
by modifying the treatment applicable to a Class of Claims or Interests to render such Class of
Claims or Interests Unimpaired to the extent permitted by the Bankruptcy Code and the
Bankruptcy Rules.

SECTION 4.             TREATMENT OF CLAIMS AND INTERESTS

        4.1    Other Priority Claims (Class 1).

               (a)     Classification: Class 1 consists of Allowed Other Priority Claims against
the Debtor.

               (b)     Treatment: Except to the extent that a holder of an Allowed Other Priority
Claim against the Debtor that has agreed to less favorable treatment of such Claim, each such
holder shall receive, in full and final satisfaction of such Claim, Cash from the Plan Fund in an
amount equal to such Claim, payable on the later of the Effective Date, the date on which such
Other Priority Claim becomes an Allowed Other Priority Claim, or when such claim becomes
payable in the ordinary course or as soon as reasonably practical thereafter.

               (c)    Voting: Class 1 is Unimpaired, and the holders of Other Priority Claims are
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Other Priority Claims are not entitled to vote to accept or reject the Plan.

        4.2    Real Property Tax Claims (Class 2).

              (a)    Classification: Class 2 consists of claims for real property taxes against the
Property. To the extent that Real Property Tax Claims are secured by different collateral or


                                                 11
different interests in the same collateral, such Claims shall be treated as separate subclasses of
Class 2.

                 (b)    Treatment: Each Holder of an Allowed Class 2 Claim shall receive Cash in
an amount sufficient to satisfy the sum of the Allowed Class 2 Claim, together with all applicable
interest, costs and fees payable on the Effective Date.

                (c)  Voting: Voting Class 2 is Unimpaired, and the holders of Real Property Tax
Claims are conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the
Bankruptcy Code. Therefore, holders of Real Property Tax Claims are not entitled to vote to accept
or reject the Plan.

       4.3     Secured Claims (Class 3).

               (a)     Classification: Class 3 consists of the Secured Claims. To the extent that
Secured Claims are secured by different collateral or different interests in the same collateral, such
Claims shall be treated as separate subclasses of Class 3.

                (b)    Treatment: Except to the extent that a holder of an Allowed Secured Claim
against the Debtor has agreed to less favorable treatment of such Claim, each holder of an Allowed
Secured Claim shall receive, at the option of the Reorganized Debtor, (i) payment in full and final
satisfaction of such Allowed Class 3 Claim, Cash from the Plan Fund in the amount of such
Allowed Claim payable on the later of the Effective Date and the date on which such Secured
Claim becomes an Allowed Claim, or as soon as reasonably practical thereafter, (ii) delivery of
the collateral securing such Allowed Secured Claim and payment of any interest required under
section 506(b) of the Bankruptcy Code, or (iii) such other treatment necessary to satisfy section
1129 of the Bankruptcy Code.

               (c)     Voting: Class 3 is Unimpaired, and the holders of Secured Claims are
conclusively deemed to have accepted the Plan pursuant to section 1126(f) of the Bankruptcy Code.
Therefore, holders of Secured Claims are not entitled to vote to accept or reject the Plan.

       4.4     General Unsecured Claims (Class 4).

               (a)     Classification: Class 4 consists of General Unsecured Claims against the
Debtor.

                (b)     Treatment: Except to the extent that a holder of a General Unsecured
Claim against the Debtor has agreed to less favorable treatment of such Claim, each holder of an
Allowed General Unsecured Claim shall receive payment in full and final satisfaction of such
Allowed Class 4 Claim, Cash from the Plan Fund in the amount of such Allowed Claim payable
plus accrued post-petition interest at the Federal Judgment Rate on the Effective Date, on the
later of the Effective Date and the date on which such General Unsecured Claim becomes an
Allowed Claim, or as soon as reasonably practical.

             (c)     Voting: Class 4 Claims are Unimpaired, and the holders of General
Unsecured Claims are conclusively deemed to have accepted the Plan pursuant to section 1126(f)



                                                 12
of the Bankruptcy Code. Therefore, holders of General Unsecured Claims are not entitled to vote
to accept or reject the Plan.

       4.5     Subordinated Unsecured Claims (Class 5).

               (a)     Classification: Class 5 consists of Subordinated Unsecured Claims against
the Debtor.

               (b)     Treatment: Except to the extent that a holder of a Subordinated Unsecured
Claim against the Debtor has agreed to less favorable treatment of such Claim, each holder of an
Allowed Subordinated Unsecured Claim shall receive a pro rata share of the Cash remaining after
(a) payment in full of Allowed Administrative Claims, Allowed Priority Tax Claims and Allowed
Fee Claims, and (b) payment in full of the Allowed Claims in Classes 1, 2, 3 and 4.

              (c)    Voting: Class 5 is Impaired by the Plan, and the holders of the Allowed
Subordinated Claims are entitled to vote to accept or reject the Plan.

       4.6     Existing Equity Interests (Class 6).

               (a)     Classification: Class 6 consists of Existing Equity Interests in the Debtor.

               (b)     Treatment: The holders of Allowed Existing Equity Interests shall receive
the Sale proceeds, if any, remaining after (i) payment of the Allowed Claims in Classes 1, 2, 3, 4
and 5 and payment in full of Allowed Administrative Claims, Allowed Priority Tax Claims and
Allowed Fee Claims in full in Cash on the Effective Date.

              (c)     Voting: Class 6 is Impaired by the Plan, and the holders of the Allowed
Existing Equity Interests are entitled to vote to accept or reject the Plan.

SECTION 5.             MEANS FOR IMPLEMENTATION

       5.1     The Sale.

                (a)      The Confirmation Order shall authorize the Sale of the Property under
sections 363, 365, 1123(b)(4), 1129(b)(2)(A)(iii) and 1146(a) of the Bankruptcy Code. Upon the
occurrence of the Effective Date, the Confirmation Order shall authorize the Reorganized Debtor
to take any and all actions necessary to consummate the Sale of the Property without further order
of the Bankruptcy Court. As a part of the Sale under the Plan, and in order to ensure consummation
of the Plan, the Confirmation Order shall contain the following findings of fact and conclusions of
law: (i) that the terms and conditions of the Sale and the Purchase Agreement are fair and
reasonable, (ii) that the Debtor’s sale, and the Purchaser’s purchase, of the Property pursuant to
the Plan, is non-collusive, fair and reasonable and was conducted openly and in good faith, (c) that
the transfer of the Property to the Purchaser represents an arm’s-length transaction and was
negotiated in good faith between the parties, (d) that the Purchaser, as transferee of the Property,
is a good faith purchaser under Bankruptcy Code § 363(m) and, as such, is entitled to the full
protection of Bankruptcy Code § 363(m), (e) that the Purchased Assets are sold free and clear of
all claims, interests, and encumbrances pursuant to Bankruptcy Code § 1141 (c), (f) that the Sale



                                                13
was not controlled by an agreement among potential purchasers, and (g) that no cause of action
exists against the Purchaser or with respect to the Sale of the Property to the Purchaser.

       5.2     Withholding and Reporting Requirements.

                (a)    Withholding Rights. In connection with the Plan, any party issuing any
instrument or making any distribution described in the Plan shall comply with all applicable
withholding and reporting requirements imposed by any federal, state, or local taxing authority,
and all distributions pursuant to the Plan and all related agreements shall be subject to any such
withholding or reporting requirements. Notwithstanding the foregoing, each holder of an Allowed
Claim or any other Person that receives a distribution pursuant to the Plan shall have responsibility
for any taxes imposed by any Governmental Unit, including, without limitation, income,
withholding, and other taxes, on account of such distribution. Any party issuing any instrument or
making any distribution pursuant to the Plan has the right, but not the obligation, to not make a
distribution until such holder has made arrangements satisfactory to such issuing or disbursing
party for payment of any such tax obligations.

               (b)     Forms. Any party entitled to receive any property as an issuance or
distribution under the Plan shall, upon request, deliver to the Reorganized Debtor or such other
Person designated by the Reorganized Debtor (which entity shall subsequently deliver to the
Debtor any applicable IRS Form W-8 or Form W-9 received) an appropriate Form W-9 or (if the
payee is a foreign Person) Form W-8, unless such Person is exempt under the tax Code and so
notifies the Reorganized Debtor. If such request is made by the Reorganized Debtor or such other
Person designated by the Reorganized Debtor and the holder fails to comply before the date that
is 180 days after the request is made, the amount of such distribution shall irrevocably revert to
the Reorganized Debtor and any Claim in respect of such distribution shall be discharged and
forever barred from assertion against the Debtor and its property.

       5.3     Exemption From Certain Taxes.

        To the maximum extent provided by section 1146(a) of the Bankruptcy Code, the issuance,
transfer, or exchange of any security and the making or delivery of any instrument of transfer under
this Plan as confirmed by the Court, (including an instrument of transfer executed in furtherance
of the sale contemplated by the Plan), shall not be subject to tax under any law imposing a stamp
tax, real estate transfer tax, mortgage recording tax or similar tax due on the sale of the Property
in connection with or in furtherance of the Plan as confirmed by the Court and the funding
requirements contained herein and shall not be subject to any state, local or federal law imposing
such tax and the appropriate state or local government officials or agents shall forego collection of
any such tax or governmental assessment and accept for filing and recordation any of the foregoing
instruments or other documents without the payment of any such tax or governmental assessment.

       5.4     Effectuating Documents; Further Transactions.

       On and after the Effective Date, the Reorganized Debtor is authorized to and may issue,
execute, deliver, file or record such contracts, securities, instruments, releases, and other
agreements or documents and take such actions as may be necessary or appropriate to effectuate,




                                                 14
implement and further evidence the terms and conditions of the Plan, without the need for any
approvals, authorization, or consents except for those expressly required pursuant to the Plan.

       5.5     Preservation of Rights of Action.

        Other than Causes of Action against an Entity that are waived, relinquished, exculpated,
released, compromised, or settled in the Plan or by a Bankruptcy Court order, the Reorganized
Debtor, on behalf of the Estate, reserves any and all Causes of Action. On and after the Effective
Date, the Reorganized Debtor may pursue such Causes of Action in its sole discretion. No Entity
may rely on the absence of a specific reference in the Plan, the Plan Supplement, or the Disclosure
Statement to any Cause of Action against it as any indication that the Reorganized Debtor will not
pursue any and all available Causes of Action against it. The Reorganized Debtor shall retain and
shall have, including through its authorized agents or representatives, the exclusive right, authority,
and discretion to determine and to initiate, file, prosecute, enforce, abandon, settle, compromise,
release, withdraw, or litigate to judgment any such Causes of Action and to decline to do any of
the foregoing without the consent or approval of any third party or further notice to or action, order,
or approval of the Bankruptcy Court. Notwithstanding anything contained herein to the contrary,
the settlement of any Claims and Causes of Action which are expressly to be settled by
Confirmation of the Plan itself shall be resolved only by Confirmation of the Plan itself.

       5.6     Closing of the Chapter 11 Case.

       After the Chapter 11 Case of the Debtor has been fully administered, the Reorganized
Debtor shall seek authority from the Bankruptcy Court to close the Chapter 11 Case in accordance
with the Bankruptcy Code and the Bankruptcy Rules.

SECTION 6.             GOVERNANCE

       6.1     Wind Down.

        After the Effective Date, pursuant to the Plan, the Reorganized Debtor shall wind-down,
sell and otherwise liquidate assets of the Debtor. The wind-down, sale and liquidation of the
Debtor’s assets (as determined for federal income tax purposes) shall occur over a period not to
exceed six (6) months after the closing of the Sale of the Property.

       6.2     Certificate of Organization and By-Laws.

        As of the Effective Date, by-laws of the Debtor shall be amended to the extent necessary
to carry out the provisions of the Plan.

       6.3     Tax Returns.

               (a)     The Reorganized Debtor shall be responsible for filing tax returns and
reporting transaction occurring subsequent to the Effective Date.




                                                  15
SECTION 7.             DISTRIBUTIONS

       7.1     Distribution Record Date.

        As of the close of business on the Distribution Record Date, the transfer register for each
of the Classes of Claims or Interests as maintained by the Debtor shall be deemed closed, and there
shall be no further changes in the record of holders of any of the Claims or Interests. The Debtor
or the Reorganized Debtor, as applicable, shall have no obligation to recognize any transfer of the
Claims or Interests occurring on or after the Distribution Record Date.

       7.2     Date of Distributions.

        Except as otherwise provided herein, the Reorganized Debtor shall make the Initial
Distribution to holders of Allowed Claims no later than the Initial Distribution Date and thereafter,
the Reorganized Debtor shall from time to time determine the subsequent Distribution Dates, if
any. In the event that any payment or act under the Plan is required to be made or performed on a
date that is not a Business Day, then the making of such payment or the performance of such act
may be completed on or as soon as reasonably practicable after the next succeeding Business Day,
but shall be deemed to have been completed as of the required date.

         The Reorganized Debtor shall reserve an amount sufficient to pay holders of Disputed
Claims the amount such holders would be entitled to receive under the Plan if such Claims were
to become Allowed Claims. In the event the holders of Allowed Claims have not received payment
in full on account of their Claims after the resolution of all Disputed Claims, then the Reorganized
Debtor shall make a final distribution to all holders of Allowed Claims.

       Notwithstanding anything to the contrary in the Plan, no holder of an Allowed Claim shall,
on account of such Allowed Claim, receive a distribution in excess of the Allowed amount of such
Claim plus any interest accruing on such Claim that is actually payable in accordance with the
Plan.

       7.3     Delivery of Distributions.

        In the event that any distribution to any holder is returned as undeliverable, no distribution
to such holder shall be made unless and until the Reorganized Debtor has determined the then
current address of such holder, at which time such distribution shall be made to such holder without
Interest; provided, however, such distributions shall be deemed unclaimed property under section
347(b) of the Bankruptcy Code at the expiration of six months from the date the Initial Distribution
is made. After such date, all unclaimed property or interests in property shall revert
(notwithstanding any applicable federal or state escheat, abandoned, or unclaimed property laws
to the contrary) to the Reorganized Debtor automatically and without need for a further order by
the Bankruptcy Court for distribution in accordance with the Plan, and the Claim of any such
holder to such property or interest in property shall be released, settled, compromised, and forever
barred. The Reorganized Debtor shall have no obligation to locate the current address for a returned
distribution.




                                                 16
       7.4     Manner of Payment Under Plan.

      At the option of the Reorganized Debtor, any Cash payment to be made hereunder may be
made by a check or wire transfer.

       7.5     Minimum Cash Distributions.

        The Reorganized Debtor shall not be required to make any payment to any holder of an
Allowed Claim on any Distribution Date of Cash less than $100; provided, however, that if any
distribution is not made pursuant to this Section 7.5, such distribution shall be added to any
subsequent distribution to be made on behalf of the holder’s Allowed Claim. The Reorganized
Debtor shall not be required to make any final distributions of Cash less than $50 to any holder of
an Allowed Claim. If either (a) all Allowed Claims (other than those whose distributions are
deemed undeliverable hereunder) have been paid in full or (b) the amount of any final distributions
to holders of Allowed Claims would be $50 or less and the aggregate amount of Cash available
for distributions to holders of Allowed General Unsecured Claims is less than $2,500, then no
further distribution shall be made by the Reorganized Debtor and any surplus Cash shall be donated
and distributed to an I.R.C. § 501(c)(3) tax-exempt organization selected by the Reorganized
Debtor.

       7.6     Setoffs.

        The Debtor may, but shall not be required to, set off against any Claim, any Claims of any
nature whatsoever that the Debtor may have against the holder of such Claim; provided that neither
the failure to do so nor the allowance of any Claim hereunder shall constitute a waiver or release
by the Debtor of any such Claim the Debtor may have against the holder of such Claim.

       7.7     Distributions After Effective Date.

       Distributions made after the Effective Date to holders of Disputed Claims that are not
Allowed Claims as of the Effective Date but which later become Allowed Claims shall be deemed
to have been made on the Effective Date.

       7.8     Payment of Disputed Claims.

       As Disputed Claims are resolved pursuant to Section 8 hereof, the Reorganized Debtor
shall make distributions on account of such Disputed Claims as if such Disputed Claims were
Allowed Claims as of the Effective Date. Such distributions shall be made on the first Distribution
Date that is at least forty-five (45) days after the date on which a Disputed Claim becomes an
Allowed Claim, or on an earlier date selected by the Reorganized Debtor in the Reorganized
Debtor’s sole discretion.

SECTION 8.            PROCEDURES FOR DISPUTED CLAIMS

       8.1     Allowance of Claims.

       After the Effective Date, the Reorganized Debtor shall have and shall retain all rights and
defenses that the Debtor had with respect to any Claim, except with respect to any Claim deemed


                                                17
Allowed under this Plan. Except as expressly provided in this Plan or in any order entered in the
Chapter 11 Case prior to the Effective Date (including, without limitation, the Confirmation Order),
no Claim shall become an Allowed Claim unless and until such Claim is deemed under this Plan
or the Bankruptcy Code or the Bankruptcy Court has entered a Final Order, including, without
limitation, the Confirmation Order, in the Chapter 11 Case allowing such Claim.

       8.2     Objections to Claims.

         As of the Effective Date, objections to and requests for estimation of Claims against the
Debtor may be interposed and prosecuted only by the Reorganized Debtor. Such objections and
requests for estimation shall be served and filed (a) on or before the 60th day following the later
of (i) the Effective Date and (ii) the date that a proof of Claim is filed or amended or a Claim is
otherwise asserted or amended in writing by or on behalf of a holder of such Claim, or (b) such
later date as ordered by the Bankruptcy Court upon motion filed by the Reorganized Debtor.

       8.3     Estimation of Claims.

        The Debtor or Reorganized Debtor, as applicable, may at any time request that the
Bankruptcy Court estimate any contingent, unliquidated, or Disputed Claim(s) pursuant to section
502(c) of the Bankruptcy Code regardless of whether the Debtor or Reorganized Debtor, as
applicable, previously objected to such Claim or whether the Bankruptcy Court has ruled on any
such objection, and the Bankruptcy Court will retain jurisdiction to estimate any Claim at any time
during litigation concerning any objection to any Claim, including, without limitation, during the
pendency of any appeal relating to any such objection. In the event that the Bankruptcy Court
estimates any contingent, unliquidated, or Disputed Claim, the amount so estimated shall constitute
either the Allowed amount of such Claim or a maximum limitation on such Claim, as determined
by the Bankruptcy Court. If the estimated amount constitutes a maximum limitation on the amount
of such Claim, the Debtor or Reorganized Debtor, as applicable, may pursue supplementary
proceedings to object to the allowance of such Claim. The aforementioned objection, estimation
and resolution procedures are intended to be cumulative and not exclusive of one another. Claims
may be estimated and subsequently compromised, settled, withdrawn, or resolved by any
mechanism approved by the Bankruptcy Court.

       8.4     No Distributions Pending Allowance.

        No payment or distribution provided under the Plan shall be made on account of a Claim
unless and until such Claim is an Allowed Claim.

       8.5     Resolution of Claims.

         Except as otherwise provided herein, or in any contract, instrument, release, indenture, or
other agreement or document entered into in connection with this Plan, in accordance with section
1123(b) of the Bankruptcy Code, the Reorganized Debtor shall retain and may enforce, sue on,
settle, or compromise (or decline to do any of the foregoing) all Claims, Disputed Claims, rights,
Causes of Action, suits and proceedings, whether in law or in equity, whether known or unknown,
that the Debtor or its estate may hold against any Person, without the approval of the Bankruptcy
Court, the Confirmation Order, and any contract, instrument, release, indenture, or other agreement
entered into in connection herewith. The Reorganized Debtor may pursue such retained Claims,


                                                18
rights, Causes of Action, suits or proceedings, as appropriate, in accordance with the best interests
of the Reorganized Debtor.

       8.6     Disallowed Claims.

        All Claims held by persons or entities against whom or which of the Debtor or Reorganized
Debtor, as applicable, has commenced a proceeding asserting a Cause of Action under sections
542, 543, 544, 545, 547, 548, 549 and/or 550 of the Bankruptcy Code shall be deemed “disallowed”
Claims pursuant to section 502(d) of the Bankruptcy Code and holders of such Claims shall not be
entitled to vote to accept or reject the Plan. Claims that are deemed disallowed pursuant to this
section shall continue to be disallowed for all purposes until the Avoidance Action against such
party has been settled or resolved by Final Order and any sums due to the Debtor or Reorganized
Debtor, as applicable, from such party have been paid.

SECTION 9.             EXECUTORY CONTRACTS AND UNEXPIRED LEASES

       9.1     Assumption and Assignment of Executory Contracts and Unexpired Leases.

                (a)     On the Effective Date, except as otherwise provided in the Plan, each
Executory Contract and Unexpired Lease not previously rejected, assumed, or assumed and
assigned shall be deemed automatically rejected pursuant to sections 365 and 1123 of the
Bankruptcy Code except for those executory contracts or unexpired leases (1) listed on the
schedule of “Assumed Executory Contracts and Unexpired Leases” in the Plan Supplement,
(2) that are the subject of a motion to assume or reject pending on the Effective Date (in which
case the such assumption or rejection and the effective date thereof shall remain subject to a
Bankruptcy Court order); (3) that are subject to a motion to reject with a requested effective date
of rejection after the Effective Date; or (4) that are otherwise expressly assumed or rejected
pursuant to the Plan. Entry of the Confirmation Order shall constitute a Bankruptcy Court order
approving the assumptions or rejections of such executory contracts or unexpired leases as set forth
in the Plan, all pursuant to sections 365(a) and 1123 of the Bankruptcy Code. Unless otherwise
indicated, all assumptions or rejections of such executory contracts and unexpired leases in the
Plan are effective as of the Effective Date.

       9.2     Cure of Defaults for Assumed Executory Contracts and Unexpired Leases.

        Any Cure Obligation due under each Executory Contract and Unexpired Lease to be
assumed pursuant to the Plan shall be satisfied, pursuant to section 365(b)(1) of the Bankruptcy
Code, by payment in Cash on the Effective Date, subject to the limitation described below, by the
Debtor as an Administrative Claim or by the Purchaser, as applicable, or on such other terms as
the parties to such Executory Contracts or Unexpired Leases may otherwise agree.

       In the event of a dispute regarding (1) the amount of the Cure Obligation, (2) the ability of
the Debtor’s Estate or any assignee to provide “adequate assurance of future performance” (within
the meaning of section 365 of the Bankruptcy Code) under the Executory Contract or Unexpired
Lease to be assumed, or (3) any other matter pertaining to assumption, the Cure Obligations
required by section 365(b)(1) of the Bankruptcy Code shall be satisfied following the entry of a
Final Order or orders resolving the dispute and approving the assumption; provided that,
depending on whether the Debtor or the Purchaser has the obligation to pay the Cure Obligation,


                                                 19
such party may settle any dispute regarding the amount of any Cure Obligation without any further
notice to any party or any action, order, or approval of the Bankruptcy Court.

       At least fourteen (14) days before the Confirmation Hearing, the Debtor shall cause notice
of proposed Cure Obligations to be sent to applicable counterparties to the Executory Contracts
and Unexpired Leases. Any objection by such counterparty must be filed, served, and actually
received by the Debtor not later than ten (10) days after service of notice of the Debtor’s proposed
assumption and associated Cure Obligation. Any counterparty to an Executory Contract or
Unexpired Lease that fails to object timely to the proposed cure amount will be deemed to have
assented to such Cure Obligation.

        Assumption of any Executory Contract or Unexpired Lease pursuant to the Plan, or
otherwise, shall result in the full release and satisfaction of any Claims or defaults, subject to
satisfaction of the Cure Obligations, whether monetary or nonmonetary, including defaults of
provisions restricting the change in control or ownership interest composition or other bankruptcy-
related defaults, arising under any assumed Executory Contract or Unexpired Lease at any time
before the Effective Date of assumption and/or assignment. Any prepetition default amount set
forth in the Schedules and/or any Proofs of Claim filed with respect to an Executory Contract or
Unexpired Lease that has been assumed and assigned shall be deemed disallowed and expunged,
without further notice to or action, order, or approval of the Bankruptcy Court or any other Entity.

       9.3     Claims Based on Rejection of Executory Contracts and Unexpired Leases.

        Unless otherwise provided by an order of the Bankruptcy Court, any Proofs of Claim based
on the rejection of the Debtor’s Executory Contracts or Unexpired Leases pursuant to the Plan or
otherwise, must be filed with Bankruptcy Court and served on the Debtor no later than fourteen
(14) days after the earlier of the Effective Date or the effective date of rejection of such Executory
Contract or Unexpired Lease. In addition, any objection to the rejection of an Executory Contract
or Unexpired Lease must be filed with the Bankruptcy Court and served on the Debtor, no later
than fourteen (14) days after service of the Debtor’s proposed rejection of such Executory Contract
or Unexpired Lease.

        Any holders of Claims arising from the rejection of an Executory Contract or
Unexpired Lease for which Proofs of Claims were not timely filed as set forth in the
paragraph above shall not (1) be treated as a creditor with respect to such Claim, (2) be
permitted to vote to accept or reject the Plan on account of any Claim arising from such
rejection, or (3) participate in any distribution in the Chapter 11 Case on account of such
Claim, and any Claims arising from the rejection of an Executory Contract or Unexpired
Lease not filed with the Bankruptcy Court within such time will be automatically disallowed,
forever barred from assertion, and shall not be enforceable against the Debtor, the Debtor’s
Estate, or the property for any of the foregoing without the need for any objection by the
Debtor or Reorganized Debtor, as applicable, or further notice to, or action, order, or
approval of the Bankruptcy Court or any other Entity, and any Claim arising out of the
rejection of the Executory Contract or Unexpired Lease shall be deemed fully compromised,
settled, and released, notwithstanding anything in the Schedules or a Proof of Claim to the
contrary. All Allowed Claims arising from the rejection of the Debtor’s prepetition Executory



                                                 20
Contracts or prepetition Unexpired Leases shall be classified as General Unsecured Claims, except
as otherwise provided by order of the Bankruptcy Court.

       9.4     Modifications, Amendments, Supplements, Restatements, or Other Agreements.

        Unless otherwise provided in the Plan, each assumed Executory Contract or Unexpired
Lease shall include all modifications, amendments, supplements, restatements, or other
agreements that in any manner affect such Executory Contract or Unexpired Lease, and all
Executory Contracts and Unexpired Leases related thereto, if any, including all easements, licenses,
permits, rights, privileges, immunities, options, rights of first refusal, and any other interests,
unless any of the foregoing agreements has been previously rejected or repudiated or is rejected or
repudiated under the Plan.

       Modifications, amendments, supplements, and restatements to prepetition Executory
Contracts and Unexpired Leases that have been executed by the Debtor during the Chapter 11
Cases shall not be deemed to alter the prepetition nature of the Executory Contract or Unexpired
Lease, or the validity, priority, or amount of any Claims that may arise in connection therewith.

       9.5     Reservation of Rights.

         Neither the exclusion nor inclusion of any contract or lease in the Plan Supplement, nor
anything contained in the Plan, shall constitute an admission by the Debtor that any such contract
or lease is in fact an Executory Contract or Unexpired Lease or that the Debtor’s Estate have any
liability thereunder. In the event of a dispute regarding whether a contract or lease is or was
executory or unexpired at the time of assumption or rejection, the Debtor or Reorganized Debtor,
as applicable, shall have 60 days following entry of a Final Order resolving such dispute to alter
the treatment of such contract or lease as otherwise provided in the Plan.

SECTION 10.            CONDITIONS PRECEDENT TO THE EFFECTIVE DATE

       10.1    Conditions Precedent to the Effective Date.

       The occurrence of the Effective Date of the Plan is subject to the following conditions
precedent:

              (a)    the Bankruptcy Court shall have entered the Confirmation Order, the
Confirmation Date shall have occurred and the Confirmation Order shall not be subject to any stay;

             (b)     all actions, documents and agreements necessary to implement and
consummate the Plan, including, without limitation, entry into the documents contained in the Plan
Supplement required to be executed prior to the Confirmation Date, shall have been effected or
executed;

                (c)      all governmental and third-party approvals and consents, including
Bankruptcy Court approval, necessary in connection with the transactions contemplated by the
Plan, if any, shall be in full force and effect, and all applicable waiting periods shall have expired
without any action being taken or threatened by any competent authority that would restrain,
prevent or otherwise impose materially adverse conditions on such transactions; and


                                                 21
                (d)    all documents and agreements necessary to implement the Plan shall have
(i) been tendered for delivery and (ii) been effected or executed by all Entities party thereto, and
all conditions precedent to the effectiveness of such documents and agreements shall have been
satisfied or waived pursuant to the terms of such documents or agreements.

        10.2    Waiver of Conditions Precedent.

       Each of the conditions precedent to the Effective Date in Section 10.1 other than the
condition set forth in section 10.1(a) may be waived in writing by the Debtor.

        10.3    Effect of Failure of Conditions to Effective Date.

        If the Confirmation Order is vacated due to a failure of a condition to the Effective Date to
occur, (i) no distributions under the Plan shall be made and (ii) the Debtor and all holders of Claims
and Interests shall be restored to the status quo ante as of the day immediately preceding the
Confirmation Date as though the Confirmation Date ever occurred.

SECTION 11.             EFFECT OF CONFIRMATION

        11.1    Vesting of Assets.

        On the Effective Date, pursuant to sections 1141(b) and (c) of the Bankruptcy Code, all
property of the Debtor’s Estate shall vest in the Reorganized Debtor free and clear of all Claims,
liens, encumbrances, charges and other interests, except as provided pursuant to this Plan and the
Confirmation Order.

        11.2    Release of Liens.

         Except as otherwise provided in the Plan or in any contract, instrument, release, or other
agreement or document created pursuant to the Plan, on the Effective Date, all mortgages, deeds
of trust, Liens, pledges, or other security interests against any property of the Estates shall be fully
released, settled, and compromised and all rights, titles, and interests of any holder of such
mortgages, deeds of trust, Liens, pledges, or other security interests against any property of the
Estates shall revert to the Reorganized Debtor, unless sold to the Purchaser pursuant to the Sale
Transaction.

        11.3    Subordination of Claims or Interests.

        The allowance, classification, and treatment of all Allowed Claims and Interests and the
respective distributions and treatments under the Plan take into account and conform to the relative
priority and rights of the Claims and Interests in each Class in connection with the contractual,
legal, and equitable subordination rights relating thereto, whether arising under general principles
of equitable subordination, under section 510(b) of the Bankruptcy Code, or otherwise. Pursuant
to section 510 of the Bankruptcy Code, the Debtor or Reorganized Debtor, as applicable, reserves
the right to re-classify any Allowed Claim or Interest in accordance with any contractual, legal, or
equitable subordination relating thereto.




                                                  22
       11.4    Binding Effect.

        Except as otherwise provided in section 1141(d)(3) of the Bankruptcy Code and subject to
the occurrence of the Effective Date, on and after the Effective Date, the provisions of the Plan
shall bind any holder of a Claim against, or Interest in, the Debtor, and such holder’s respective
successors and assigns, whether or not the Claim or Interest of such holder is Impaired under the
Plan and whether or not such holder has accepted the Plan.

       11.5    Term of Injunctions or Stays.

       Unless otherwise provided, all injunctions or stays arising under or entered during the
Chapter 11 Case under section 105 or 362 of the Bankruptcy Code, or otherwise, and in existence
on the Confirmation Date, shall remain in full force and effect until the later of the Effective Date
and the date indicated in the order providing for such injunction or stay.

       11.6    Plan Injunction.

        Except (i) as otherwise provided under Final Order entered by the Bankruptcy Court or (ii)
with respect to the Debtor’s obligations under the Plan, the entry of the Confirmation Order shall
forever stay, restrain and permanently enjoin with respect to any Claim held against the Debtor as
of the date of entry of the Confirmation Order (i) the commencement or continuation of any action,
the employment of process, or any act to collect, enforce, attach, recover or offset from the Debtor,
from the Property, or from property of the Estate that has been or is to be distributed under the
Plan, and (ii) the creation, perfection or enforcement of any lien or encumbrance against the
Property and any property of the Estate that has been or is to be, distributed under the Plan. Except
as otherwise provided in the Confirmation Order, the entry of the Confirmation Order shall
constitute an injunction against the commencement or continuation of any action, the employment
of process, or any act to collect, recover or offset from the Debtor, from the Property, or from
property of the Estate, any claim, any obligation or debt that was held against the Debtor by any
person or entity as of the Confirmation Date except pursuant to the terms of this Plan. The entry
of the Confirmation Order shall permanently enjoin all Creditors, their successors and assigns,
from enforcing or seeking to enforce any such Claims.

       11.7    Limitation of Liability.

        To the extent permitted under section 1125(e) of the Bankruptcy Code, neither the
Exculpated Parties nor any of their respective officers, directors, or employees (acting in such
capacity) nor any professional person employed by any of them, shall have or incur any liability
to any entity for any action taken or omitted to be taken in connection with or related to the
formulation, preparation, dissemination, Confirmation or consummation of the Plan, the
Disclosure Statement, the Plan Supplement or the any contract, instrument, release or other
agreement or document created or entered into, or any other action taken or omitted to be taken in
connection with the Plan, provided that each Exculpated Party shall be entitled to rely upon the
advice of counsel concerning his, her, or its duties pursuant to, or in connection with, the Plan or
any other related document, instrument, or agreement, except in the case of fraud, gross negligence,
willful misconduct, malpractice, breach of fiduciary duty, criminal conduct, unauthorized use of
confidential information that causes damages, or ultra vires acts. Nothing in this Section 11.7 shall



                                                 23
limit the liability of the Debtor’s professionals pursuant to Rule 1.8 (h)(1) of the New York State
Rules of Professional Conduct. Nothing in the Plan or the confirmation order shall effect a release
of any claim by the United States Government or any of its agencies or any state and local authority
whatsoever, including, without limitation, any claim arising under the Internal Revenue Code, the
environmental laws or any criminal laws of the United States or any state and local authority
against the Debtor or any of its respective members, shareholders, officers, directors, employees,
attorneys, advisors, agents, representatives and assigns, nor shall anything in the Plan enjoin the
United States or any state or local authority from bringing any claim, suit, action or other
proceedings against the Debtor or any of its respective members, officers, directors, employees,
attorneys, advisors, agents, representatives and assigns for any liability whatever, including
without limitation, any claim, suit or action arising under the Internal Revenue Code, the
environmental laws or any criminal laws of the United States or any state or local authority, nor
shall anything in this Plan exculpate Debtor or any of its respective members, officers, directors,
employees, attorneys, advisors, agents, representatives and assigns from any liability to the United
States Government or any of its agencies or any state and local authority whatsoever, including
liabilities arising under the Internal Revenue Code, the environmental laws or any criminal laws
of the United States or any state and local authority.

       11.8    Debtor Release.

        Except as otherwise provided in the Plan, upon the Effective Date, in consideration of the
Cash and other property to be distributed to or on behalf of the holders of Claims and Interests
under the Plan, the Plan shall be deemed to resolve all disputes and constitute a settlement and
release, between and among the Debtor, on the one hand, and each Creditor and Interest Holder,
on the other, from any claim or liability, whether legal, equitable, contractual, secured, unsecured,
liquidated, unliquidated, disputed, undisputed, matured, unmatured, fixed or contingent, known or
unknown, that the Debtor, its Creditors or Interest Holder ever had or now have through the
Effective Date in connection with their Claim or Interest (including, without limitation, any claims
the Debtor may assert on its own behalf or on behalf of Creditors or Interest Holders pursuant to
sections 510 and 542 through 553 of the Bankruptcy Code, any claims Creditors or Interest Holders
may have asserted derivatively on behalf of the Debtor absent bankruptcy, any claims based on
the conduct of the Debtor’s business affairs prior or subsequent to the commencement of the Case
or any claims based on the negotiation, submission and confirmation of the Plan).

       11.9    Solicitation of the Plan.

         As of and subject to the occurrence of the Confirmation Date: (a) the Debtor shall be
deemed to have solicited acceptances of the Plan in good faith and in compliance with the
applicable provisions of the Bankruptcy Code, including without limitation, sections 1125(a) and
(e) of the Bankruptcy Code, and any applicable non-bankruptcy law, rule or regulation governing
the adequacy of disclosure in connection with such solicitation.

       11.10 Plan Supplement.

        The Plan Supplement shall be filed with the Clerk of the Bankruptcy Court by no later
than the Plan Supplement Filing Deadline. Upon its filing with the Bankruptcy Court, the Plan




                                                 24
Supplement may be inspected in the office of the Clerk of the Bankruptcy Court during normal
court hours.

SECTION 12.           RETENTION OF JURISDICTION

       On and after the Effective Date, the Bankruptcy Court shall retain jurisdiction over all
matters arising in, arising under, and related to the Chapter 11 Case for, among other things, the
following purposes:

               (a)    to hear and determine motions and/or applications for the assumption or
rejection of Executory Contracts or Unexpired Leases and the allowance, classification, priority,
compromise, estimation or payment of Claims resulting there from;

               (b)       to determine any motion, adversary proceeding, application, contested
matter, or other litigated matter pending on or commenced after the Confirmation Date;

               (c)    to insure that distributions to holders of Allowed Claims are accomplished
as provided herein;

               (d)   to consider Claims or the allowance, classification, priority, compromise,
estimation or payment of any Claim;

              (e)    to enter, implement or enforce such orders as may be appropriate in the
event the Confirmation Order is for any reason stayed, reversed, revoked, modified or vacated;

               (f)    to adjudicate any dispute related to the Sale Transaction;

               (g)     to issue injunctions, enter and implement other orders, and take such other
actions as may be necessary or appropriate to restrain interference by any Person with the
Consummation, implementation or enforcement of the Plan, including the Confirmation Order, or
any other order of the Bankruptcy Court;

               (h)     to hear and determine any application to modify the Plan in accordance with
section 1127 of the Bankruptcy Code, to remedy any defect or omission or reconcile any
inconsistency in the Plan, or any order of the Bankruptcy Court, including the Confirmation Order,
in such a manner as may be necessary to carry out the purposes and effects thereof;

              (i)     to hear and determine all applications under sections 330, 331, and 503(b)
of the Bankruptcy Code for awards of compensation for services rendered and reimbursement of
expenses incurred before the Confirmation Date;

              (j)     to hear and determine disputes arising in connection with the interpretation,
implementation, or enforcement of the Plan, the Purchase Agreement, or the Confirmation Order
or any agreement, instrument, or other document governing or relating to any of the foregoing;

                (k)    to take any action and issue such orders as may be necessary to construe,
interpret, enforce, implement, execute, and consummate the Plan or to maintain the integrity of the
Plan following Consummation;


                                                25
               (l)    to determine such other matters and for such other purposes as may be
provided in the Confirmation Order;

              (m)     to hear and determine matters concerning state, local and federal taxes in
accordance with sections 346, 505 and 1146 of the Bankruptcy Code (including any requests for
expedited determinations of the Debtor’s tax liability under section 505(b) of the Bankruptcy
Code);

              (n)    to adjudicate, decide or resolve any and all matters related to section 1141
of the Bankruptcy Code;

               (o)     to adjudicate any and all disputes arising from or relating to distributions
under the Plan;

              (p)    to hear and determine any other matters related hereto and not inconsistent
with the Bankruptcy Code and title 28 of the United States Code;

               (q)     to enter a final decree closing the Chapter 11 Cases;

               (r)     to enforce all orders previously entered by the Bankruptcy Court;

              (s)     to recover all assets of the Debtor and property of the Debtor’s Estate,
wherever located; and

               (t)    to hear and determine any rights, Claims or Causes of Action held by or
accruing to the Debtor pursuant to the Bankruptcy Code or pursuant to any federal statute or legal
theory.

SECTION 13.            MISCELLANEOUS PROVISIONS

       13.1    Payment of Statutory Fees.

         On the Effective Date and thereafter as may be required, the Reorganized Debtor shall pay
all fees incurred pursuant to § 1930 of title 28 of the United States Code, together with interest, if
any, pursuant to § 3717 of title 31 of the United States Code for the Debtor’s case; provided,
however, that after the Effective Date such fees shall only be payable with respect to the Debtor’s
Case until such time as a final decree is entered closing the Debtor’s Case, a Final Order converting
such case to a case under chapter 7 of the Bankruptcy Code is entered or a Final Order dismissing
the Debtor’s Case is entered.

       13.2    Substantial Consummation.

       On the Effective Date, the Plan shall be deemed to be substantially consummated under
sections 1101 and 1127(b) of the Bankruptcy Code.




                                                 26
       13.3    Amendments.

                (a)     Plan Modifications. Plan may be amended, modified or supplemented by
the Debtor in the manner provided for by section 1127 of the Bankruptcy Code or as otherwise
permitted by law without additional disclosure pursuant to section 1125 of the Bankruptcy Code;
provided that such amendments, modifications, or supplements shall be satisfactory in all respects
to the Debtor. In addition, after the Confirmation Date, the Debtor may institute proceedings in the
Bankruptcy Court to remedy any defect or omission or reconcile any inconsistencies in the Plan
or the Confirmation Order, with respect to such matters as may be necessary to carry out the
purposes and effects of the Plan.

               (b)     Other Amendments. Before the Effective Date, the Debtor may make
appropriate technical adjustments and modifications to the Plan and the documents contained in
the Plan Supplement without further order or approval of the Bankruptcy Court.

       13.4    Revocation or Withdrawal of the Plan.

        The Debtor reserves the right to revoke or withdraw the Plan, prior to the Confirmation
Date. If the Debtor revokes or withdraws the Plan, or if Confirmation or Consummation does not
occur, then (1) the Plan shall be null and void in all respects; (2) any settlement or compromise
embodied in the Plan (including the fixing or limiting to an amount certain of any Claim or Interest
or Class of Claims or Interests), assumption or rejection of Executory Contracts or Unexpired
Leases effected by the Plan, and any document or executed pursuant to the Plan, shall be deemed
null and void; and (3) nothing contained in the Plan shall: (a) constitute a waiver or release of any
Claims or Interests; (b) prejudice in any manner the rights of the Debtor, the Debtor’s Estates, or
any other Entity; or (c) constitute an admission, acknowledgement, offer, or undertaking of any
sort by the Debtor, the Debtor’s Estates, or any other Entity.

       13.5    Severability of Plan Provisions upon Confirmation.

        If, before the entry of the Confirmation Order, any term or provision of the Plan is held by
the Bankruptcy Court to be invalid, void, or unenforceable, the Bankruptcy Court, at the request
of the Debtor, shall have the power to alter and interpret such term or provision to make it valid or
enforceable to the maximum extent practicable, consistent with the original purpose of the term or
provision held to be invalid, void, or unenforceable, and such term or provision shall then be
applicable as altered or interpreted. Notwithstanding any such holding, alteration or interpretation,
the remainder of the terms and provisions of the Plan will remain in full force and effect and will
in no way be affected, impaired or invalidated by such holding, alteration or interpretation. The
Confirmation Order shall constitute a judicial determination and shall provide that each term and
provision of the Plan, as it may have been altered or interpreted in accordance with the foregoing,
is (1) valid and enforceable pursuant to its terms; (2) integral to the Plan and may not be deleted
or modified without the consent of the Debtor; and (3) nonseverable and mutually dependent.

       13.6    Governing Law.

        Except to the extent that the Bankruptcy Code or other federal law is applicable, or to the
extent an exhibit hereto or a schedule in the Plan Supplement provides otherwise, the rights, duties
and obligations arising under the Plan shall be governed by, and construed and enforced in


                                                 27
accordance with, the laws of the State of New York, without giving effect to the principles of
conflict of laws thereof.

       13.7    Time.

        In computing any period of time prescribed or allowed by the Plan, unless otherwise set
forth herein or determined by the Bankruptcy Court, the provisions of Bankruptcy Rule 9006 shall
apply.

       13.8    Additional Documents.

        On or before the Effective Date, the Debtor may file with the Bankruptcy Court such
agreements and other documents as may be necessary or appropriate to effectuate and further
evidence the terms and conditions of the Plan. The Debtor and all holders of Claims or Interests
receiving distributions pursuant to the Plan and all other parties in interest shall, prepare, execute,
and deliver any agreements or documents and take any other actions as may be necessary or
advisable to effectuate the provisions and intent of the Plan.

       13.9    Immediate Binding Effect.

        Notwithstanding Bankruptcy Rules 3020(e), 6004(h), or 7062 or otherwise, upon the
occurrence of the Effective Date, the terms of the Plan and Plan Supplement shall be immediately
effective and enforceable and deemed binding upon and inure to the benefit of the Debtor, the
Purchaser, the holders of Claims and Interests, the Released Parties, the Exculpated Parties, and
each of their respective successors and assigns.

       13.10 Successor and Assigns.

       The rights, benefits and obligations of any Person named or referred to in the Plan shall be
binding on, and shall inure to the benefit of any heir, executor, administrator, successor or
permitted assign, if any, of each Entity.

       13.11 Entire Agreement.

       On the Effective Date, the Plan, the Plan Supplement, the Purchase Agreement, and the
Confirmation Order shall supersede all previous and contemporaneous negotiations, promises,
covenants, agreements, understandings and representations on such subjects, all of which have
become merged and integrated into the Plan.

       13.12 Notices.

        All notices, requests and demands to or upon the Debtor to be effective shall be in writing
(including by facsimile transmission) and, unless otherwise expressly provided herein, shall be
deemed to have been duly given or made when actually delivered or, in the case of notice by
facsimile transmission, when received and telephonically confirmed, addressed as follows-

                       (i)     if to the Debtor or Reorganized Debtor:



                                                  28
                             Gholam Reza Golsorkhi
                             c/o Blank Rome LLP, Attn: Ira Herman
                             1271 Avenue of the Americas
                             New York, New York 10020

                             with a copy to:

                             RUBIN LLC
                             Paul A. Rubin
                             Hanh V. Huynh
                             345 Seventh Avenue, 21st Floor
                             New York, New York 10001
                             Tel: 212.390.8054
                             Fax: 212.390.8064
                             prubin@rubinlawllc.com
                             hhuynh@rubinlawllc.com

After the Effective Date, the Reorganized Debtor shall have the authority to send a notice to
Entities that to continue to receive documents pursuant to Bankruptcy Rule 2002, that they must
file a renewed request to receive documents pursuant to Bankruptcy Rule 2002. After the Effective
Date, the Reorganized Debtor is authorized to limit the list of Entities receiving documents
pursuant to Bankruptcy Rule 2002 to those Entities who have filed such renewed requests.

Dated: December 2, 2019
       New York, New York
                                               Wansdown Properties Corporation N.V.


                                               By: Gholam Reza Golsorkhi
                                                    Gholam Reza Golsorkhi




                                                 29
EXHIBIT C
